 



Exhibit 10.44

Deed of Warranty and Indemnity

in relation to Vidus Limited

(1) The persons listed in schedule 1

(2) @Road, Inc.

(3) NVPG LLC

Dated 15 December 2004

Osborne Clarke
Hillgate House
26 Old Bailey
London
EC4M 7HW
Telephone +44 (0) 20 7809 1000
Facsimile +44 (0) 20 7809 1005

Barcelona
Brescia
Bristol
Brussels
Cologne
Copenhagen
Helsinki
London
Madrid
Milan
Paris
Rome
Rotterdam
St. Petersburg
Silicon Valley
Tallinn
Thames Valley

 



--------------------------------------------------------------------------------



 



Contents

         
1. Definitions and interpretation
    1  
2. Warranties
    10  
3. Tax Covenant
    10  
4. Warrantors’ Representative
    10  
5. Purchaser’s remedies
    16  
6. Limitations on liability
    18  
7. Conduct of Non-Tax Claims
    18  
8. Indemnities
    18  
9. General
    19  
10. Security for claims
    21  
11. Announcements
    22  
12. Working Capital
    22  
13. Notices
    22  
14. Governing law and jurisdiction
    23  
Schedule 1
    25  
(The Warrantors)
    25  
Schedule 2 – Part 1
    26  
(the Company)
    26  
Schedule 2 – Part 2
    29  
(The Shareholders)
    29  
Schedule 3
    32  
Part 1
    32  
(Non-Tax Warranties by NVP)
    32  
Schedule 3
    36  
Part 2
    36  
(Non-Tax Warranties)
    36  
Schedule 4
    58  
(Limitations on liability)
    58  
Schedule 5
    61  
Tax Schedule
    61  
Part 1 - Definitions and interpretation
    61  
Part 2 - Tax Warranties and Undertakings
    64  
Part 3 - Covenants to and from the Purchaser
    71  
Part 4 - Limitations and general
    74  
Schedule 6
    79  
(Pension Indemnity)
    79  

Agreed Form Documents

     
Deed of Release
  NPV Certificate (under clause 2.2)
Disclosure Letter
   
Warranty Certificate (under clause 2.1)
   

 



--------------------------------------------------------------------------------



 



This Deed is made on 15 December 2004

Between:



(1)   The persons whose names and addresses are set out in schedule 1 (the
“Warrantors”);   (2)   @Road, Inc. (a Delaware Corporation) whose principal
office is at 47200 Bayside Parkway, Fremont CA 94538 U.S.A. (the “Purchaser”);
and   (3)   NVPG LLC (a Delaware Limited Liability Company) whose principal
office is at 98 Floral Avenue, Murray Hill, NJ 07974, United States of America
(the “Warrantors’ Representative”).

Background:



(A)   The Warrantors have agreed to sell and the Purchaser has agreed to
purchase those of the Shares held by the Warrantors on the terms and conditions
set out in the Sale Agreement and the Offer Document.   (B)   In reliance upon
the Warranties and Indemnities set out in this Deed, the Purchaser proposes to
make the Offer and enter into the Sale Agreement on the terms and subject to the
conditions to be set out in the Offer Document and as set out in the Sale
Agreement respectively.

This Deed witnesses as follows:



1.   Definitions and interpretation   1.2   In this Deed, unless the context
otherwise requires, the following words shall have the following meanings:      
“Accounts” means the audited balance sheet as at the Accounts Date and the
audited profit and loss account for the financial period ended on the Accounts
Date of the Company including all documents required by any law applicable to
companies incorporated in England and Wales to be annexed to them.      
“Accounts Date” means 31 December 2003.       “Act” means the Companies Act
1985.       “Applicable Law” means, with respect to any person, property,
transaction, event or other matter, any law, rule, statute, regulation,
instrument, order, judgment, decree, treaty or other requirement having the
force of law in any jurisdiction (collectively, the “Law”) relating or
applicable to such person, property, transaction, event or other matter.      
“the BT Agreements” means those agreements dated 31 March 2003 as between
British Telecommunications Plc and A.P. Solve Limited being (i) an assignment of
non-patent IPR, (ii) a licence agreement, (iii) a domain name assignment,
(iv) an assignment

1



--------------------------------------------------------------------------------



 



    of patents and patent applications (v) a distribution agreement and (vi) an
asset purchase agreement each of which is annexed to the Disclosure Letter.    
  “Business Day” means a day (other than a Saturday or a Sunday) on which
clearing banks are open for business in the City of London.       “Certificate
of Designation” shall have the meaning ascribed to it in the Sale Agreement.    
  “Claim” means a Warranty Claim or a claim by the Purchaser against the
Warrantors under the Tax Covenant (as the case may be).       “Common Shares”
means the common shares of 1p each in the capital of the Company.      
“Company” means Vidus Limited, details of which are set out in schedule 2.      
“Company Share Option Scheme” means the A.P.Solve Limited 2003 Non Inland
Revenue Approved Share Option Scheme dated 19 June 2003, a copy of which is
appended to the Disclosure Letter.       “Company Support Agreement” has the
meaning ascribed to it in the Sale Agreement.       “Completion” means the
completion of the transfer of the Shares held by the Warrantors and the other
holders of shares to the Purchaser pursuant to the Sale Agreement and the Offer.
      “Consideration” means the aggregate consideration received for the Shares
under the Offer and the Sale Agreement and by way of Exchange Options valued in
accordance with clause 5.5.       “Cross Receipts” means those cross receipts as
between NVP and A.P.Solve Limited acknowledging the receipt of funds in return
for the Preferred Shares.       “Dangerous Substance” means any natural or
artificial substance (whether in the form of a solid, liquid, gas or vapour) the
generation, transportation, storage, treatment, use or disposal of which
(whether alone or in combination with any other substance) gives rise to a risk
of causing harm to human health, comfort or safety or harm to any other living
organism or causing damage to the Environment.       “Debenture” means the
debenture dated 16 April 2003 in favour of NVP over the assets of the Company.  
    “Deed of Release” means the deed of release in the agreed form to be dated
on or before Completion under which NVP agrees to waive its security over the
assets of the Company.       “Deposited Securities” shall have the meaning
ascribed to it in the Escrow Agreement.

2



--------------------------------------------------------------------------------



 



    “Disclosed” means fully and fairly disclosed to the Purchaser expressly for
the purposes of this Deed in the Disclosure Letter and “fully and fairly” means
disclosed with sufficient particularity to enable the Purchaser to assess the
full impact on the Company of the matter disclosed and the term “Disclosure”
shall be construed accordingly.       “Disclosure Letter” means the letter of
the same date as this Deed in the agreed form from the Warrantors to the
Purchaser and delivered to the Purchaser’s Solicitors immediately prior to the
execution of this Deed, together with any attachments, disclosing matters that
are exceptions to the Warranties.       “Encumbrance” means any interest or
equity of any person (including any right to acquire, option or right of
pre-emption or conversion) or any mortgage, charge, pledge, lien, assignment,
hypothecation, security interest, title retention, or any other security
agreement or arrangement, or any agreement to create any of the above other than
a lien arising by operation of law in the ordinary course of trading.      
“Environment” means the environment as defined in section 1(2) of the
Environmental Protection Act 1990.       “Environmental Consent” means any
consent, approval, authorisation, permit, exemption, filing requirement, licence
or registration from time to time necessary or desirable under Environmental Law
at the date of Completion.       “Environmental Law” means Applicable Law, in
each case of any jurisdiction, in force or enacted relating or pertaining to the
Environment, any Dangerous Substance, human health, comfort, safety or the
welfare of any other living organism.       “Escrow Agent” or “Escrow Agents”
means such person(s) as is/are agreed between the Purchaser and the Warrantors’
Representative to act as escrow agent(s) (under the terms of the Escrow
Agreement) prior to Completion.       “Escrow Agreement” means the escrow
agreement substantially in the form exhibited to the Sale Agreement among the
Warrantors’ Representative, the Purchaser and the Escrow Agent to be entered
into at Completion.       “Escrow Fund” means the escrow fund held by the Escrow
Agent holding cash or securities from time to time, subject to any lawful
deductions made pursuant to this Deed or the Escrow Agreement, 15% of the
“consideration” (which for the purpose of this definition shall mean the sum of:



  (i)   5.6 million shares of Purchaser Common Stock valued at the Purchaser
Common Stock Per Share Value; plus     (ii)   US$11.1 million; plus     (iii)  
US$3.9 million; minus     (iv)   Operation Expense Advance(s); minus

3



--------------------------------------------------------------------------------



 



  (v)   the Preliminary Purchase Price Adjustment



    as contributed by the Warrantors to the escrow fund in accordance with
clause 10.1, with Purchaser Common Stock valued at the Purchaser Common Stock
Per Share Value and the Non-Qualified Redeemable Preferred Stock valued at Face
Value plus the amount of 2 years accrued but unpaid dividends attaching to the
Non-Qualified Redeemable Preferred Stock deposited in the Escrow Fund and
Exchange Options valued in accordance with clause 5.5. The Escrow Fund shall be
held by the Escrow Agent in accordance with the Escrow Agreement (subject to
adjustment as provided therein).       “Escrow Period” has the meaning ascribed
to it in the Escrow Agreement.       “Exchange Options” means such options over
the Purchaser Common Stock as are granted to, inter alia, certain Warrantors,
other than NVP, pursuant to the Exchange Proposal.       “Exchange Proposal”
means the proposal whereby the Purchaser will, subject to the Offer becoming
wholly unconditional, grant options over the shares of Purchaser Common Stock in
consideration of the surrender by holders of vested options under the Company
Share Option Scheme.       “Face Value” means the face value of each of the
Non-Qualified Redeemable Preferred Stock being $100.00 per share as at
Completion (subject to adjustment as provided in the Certificate of
Designation).       “Final Purchase Price Adjustment” shall have the meaning
ascribed to it in section 1.7(l) of the Sale Agreement.       “Governmental
Authority” means any governmental authority in the United Kingdom, United States
of America or any other country and includes any district, county, federal,
state, provincial, municipal or similar authorities.       “Guarantee” means any
guarantee including any authorised guarantee agreement, suretyship, indemnity,
bonding liability or similar contingent liability given or undertaken by a
person to secure or support the obligations of any third party.      
“Indemnities” means the indemnities set out in clause 8.1.       “Intellectual
Property” means patents, trade marks or names whether or not registered or
capable of registration, registered designs, design rights, domain names,
copyrights, database rights, the right to apply for and applications for any of
the preceding items, together with the rights in inventions, processes,
software, know-how, trade or business secrets, confidential information or any
process or other similar right or asset capable of protection enjoyed, owned,
used or licensed by the Company and all other intellectual and industrial
property rights throughout the world directly or indirectly arising from the
existence or activities of the Company or relating to in any manner to the
Company or its business, all licenses of the intellectual property referred to
above, all future income and proceeds from any such intellectual property and
all rights to damages and profits by reason of the infringement of any such
intellectual property.

4



--------------------------------------------------------------------------------



 



    “IT Systems” means the information and communication technologies used by
the Company including without limitation, hardware, proprietary and third party
software, networks, peripherals and associated documents.       “Loan Agreement”
means the loan agreement dated 16 April 2003 between NVP and A.P. Solve Limited
as amended and restated on 8 October 2004.       “Losses” has the meaning
ascribed to it in clause 8.1.       “Management Accounts” means the unaudited
management accounts for the Company for the period from the Accounts Date to 30
November 2004 (the “Management Accounts Date”).       “Nasdaq” means the Nasdaq
National Market.       “NVP” means NV Partners III – BT LP (formerly NV Partners
IV L.P.) registered as a limited partnership under the laws of the Cayman
Islands acting though its general partner NVPG LLC.       “the NVP Warranties”
means those warranties set out in Part 1 of Schedule 3 to this Deed.      
“Non-Qualified Redeemable Preferred Stock” means the series A1 non-qualified
redeemable preferred stock, the series A2 non-qualified redeemable preferred
stock, the series B1 non-qualified redeemable preferred stock and the series B2
non-qualified redeemable preferred stock each with a par value of $0.001 per
share and issued by the Purchaser to, inter alia, the Warrantors proposed to be
issued pursuant to the Offer and the Sale Agreement.       “Non-Tax Claim” means
any Claim which is not a Tax Claim (as defined in the Tax Schedule).      
“Non-Tax Warranties” means the warranties and representations set out in
schedule 3, but for the avoidance of doubt the NVP Warranties shall only be
given by NVP pursuant to clause 2.2.       “notice” means includes any notice,
demand, consent or other communication.       “Offer” an offer by the Purchaser
to acquire the Shares upon the terms and conditions to be set out in the Offer
Document.       “Offer Document” means the document containing the Offer to be
despatched by the Purchaser pursuant to the Sale Agreement.       “Offer Shares”
has the same meaning as “@Road Shares” in the Offer Document.       “Open Source
Materials” means any publicly available software or material that contains or is
derived from, or is distributed or licensed:

5



--------------------------------------------------------------------------------



 



(a)   as free, libre or open source software;   (b)   under a licensing or
distribution arrangement that requires, as a condition of use, modification
and/or distribution of such software or material, that other software
incorporated into, derived from or distributed with such software or material
be:



  (i)   disclosed or distributed in source code form;     (ii)   licensed for
the purpose of making derivative works; or     (iii)   redistributable at no
charge; or



(c)   under a licensing or distribution arrangement similar to (a) or
(b) including but not limited to the GNU General Public License (GPL), GNU
Lesser General Public License (LGPL), Mozilla Public License, the Artistic
License, the Netscape Public License, the Apache License and the Sun Community
Source License (SCSL) and the Sun Industry Standards License (SISL).      
“Operating Expense Advance(s)” shall have the meaning ascribed to it in the Sale
Agreement.       “Pension Indemnity” means the indemnity set out in Schedule 6.
      “Pension Scheme” means the personal pension scheme designated by the
Company known as the Invesco Stakeholder Pension Scheme operated by Invesco
Pensions Limited with scheme number 0019.       “Policies” means all insurance
policies maintained by the Company at the date of this Deed and “Policy” means
any of them.       “Purchaser Indemnified Parties” has the meaning ascribed to
it in clause 8.1.       “Preferred Shares” means the preferred shares in the
Company with par value of £0.00003 each in the capital of the Company.      
“Preliminary Purchase Price Adjustment” shall have the meaning ascribed to it in
Section 1.6 of the Sale Agreement.       “Purchaser Common Stock” means common
stock in the Purchaser, par value $0.0001 per share.       “Purchaser Common
Stock Per Share Value” means the average closing price per share of Purchaser
Common Stock (rounded to the nearest whole cent) on Nasdaq (as published in the
West Coast Edition of The Wall Street Journal, published in the United States of
America or if not reported therein, any other authoritative source selected by
the Purchaser) for the ten (10) trading days ending on the trading day
immediately prior to (and excluding the date of) Completion.       “Purchaser
Group Company” means the Purchaser and any holding company or parent company or
any subsidiary or subsidiary undertaking of the Purchaser or such companies from
time to time.

6



--------------------------------------------------------------------------------



 



    “Purchaser’s Solicitors” means Osborne Clarke of One London Wall, London
EC2Y 5EB.       “Real Property” has the meaning ascribed to it in paragraph 28
of Schedule 3, Part 2.       “Reimbursement Fund” means the reimbursement fund
contributed to by the Warrantors and utilised by the Warrantors’ Representative
to meet its out of pocket expenses.       “Sale Agreement” means an acquisition
agreement among the Company, the Purchaser and NVP dated on the date of this
Deed.       “Securities Act” has the meaning ascribed to it in paragraph 4 of
Part 1 of Schedule 3 to this Deed.       “Shares” means the Preferred Shares and
the Common Shares being together all of the issued shares of the Company, all of
which are currently held by the Warrantors as at the date of this Deed as set
out in Part 2 of Schedule 2.       “Tax Covenant” means the covenant given by
the Warrantors under Part 3 of the Tax Schedule.       “Tax Schedule” means the
provisions of schedule 5 of this Deed.       “Tax Warranties” means the
warranties and representations set out in Part 2 of the Tax Schedule and each of
them.       “UK GAAP” means United Kingdom general accounting principles and
practices as amended from time to time.       “Transaction Documents” means the
Sale Agreement, the Offer Document, the Company Support Agreement, the Escrow
Agreement and Deed of Release.       “Warrantor Associate” shall have the
meaning given to it in the Tax Schedule.       “Warrantors’ Solicitors” means
Faegre Benson Hobson Audley LLP of 7 Pilgrim Street, London EC4V 6LB.      
“Warranties” means the Non-Tax Warranties and the Tax Warranties, and “Warranty”
means any one of them.       “Warrantor Expenses” shall have the meaning
ascribed to it at Section 1.2(f) in the Sale Agreement.       “Warrantors’
Representative” means NVP (or such other person as the majority of the
Warrantors may notify the Purchaser in writing from time to time) acting in
accordance with clause 4 to this Deed.       “Warranty Claim” means a claim by
the Purchaser against the Warrantors for breach of any of the Warranties.

7



--------------------------------------------------------------------------------



 



    “Working Time Regulations” means the Working Time Regulations 1998 (SI No
1833).   1.3   In this Deed, unless the context otherwise requires:



  (a)   words defined in paragraph 1 of the Tax Schedule shall bear the same
meaning in this Deed.     (b)   words in the singular include the plural and
vice versa and words in one gender include any other gender;     (c)   a
reference to a statute or statutory provision includes:



  (i)   any subordinate legislation (as defined in section 21(1) of the
Interpretation Act 1978) made under it;     (ii)   any repealed statute or
statutory provision which it re-enacts (subject to any modification); and    
(iii)   any statute or statutory provision which modifies, consolidates,
re-enacts or supersedes it except to the extent that it would create or increase
the liability of any party under this Deed;



  (d)   a reference to:



  (i)   any “Party” means any party to this Deed as set out at the head of page
1 or Schedule 1 (and “parties” means all of the parties to this Deed) and
includes its successors in title and permitted assigns;     (ii)   a “person”
includes any individual, firm, corporation, body corporate, association or
partnership, trust, unincorporated organisation, employee representative body,
government or state or agency or department thereof, executors administrators or
successors in title (whether or not having a separate legal personality);    
(iii)   clauses and schedules are to clauses and schedules of this Deed and
references to sub-clauses and paragraphs are references to sub-clauses and
paragraphs of the clause or schedule in which they appear;     (iv)   any
provision of this Deed is to that provision as amended in accordance with the
terms of this Deed;     (v)   any document being “in the agreed form” means in a
form which has been agreed by the parties on or before the date of this Deed and
for identification purposes signed by them or on their behalf by their
solicitors;

8



--------------------------------------------------------------------------------



 



  (vi)   an obligation due from all or any of the Warrantors to the Purchaser
including a reference to “indemnify”, “indemnified” or words to that effect in
relation to a particular circumstance:



  (A)   shall be an obligation by the Warrantors as applicable to pay to the
Purchaser on a pound for pound basis a sum equal to all losses, claims,
liabilities, damages and demands suffered and all costs and expenses actually
incurred by the Purchaser and/or the Company arising out of that circumstance;  
  (B)   shall include such additional amount as is necessary so as to ensure
that the net receipt to the Purchaser shall be free of the effects of any
deduction in relation to Taxation; and     (C)   is without prejudice to any
other rights and remedies the Purchaser has under this Deed provided always that
the Purchaser shall not be entitled to claim twice in respect of the same loss;



  (vii)   “writing” shall, for the avoidance of doubt, include e-mail or any
other form of electronic communication, except where explicitly stated
otherwise.



  (e)   except as set out in sub-clause 1.1 and 1.2, terms defined in the Act
have the meanings attributed to them by that Act;     (f)   “sterling” and the
sign “£” means pounds sterling in the currency of the United Kingdom and
“dollars” and the sign “$” means the lawful currency of the United States of
America;     (g)   the table of contents and headings are for convenience only
and shall not affect the interpretation of this Deed;     (h)   general words
shall not be given a restrictive meaning:



  (i)   if they are introduced by the word “other” or “including” or similar
words by reason of the fact that they are preceded by words indicating a
particular class of act, matter or thing; or     (ii)   by reason of the fact
that they are followed by particular examples intended to be embraced by those
general words;



  (i)   where any liability or obligation is undertaken by two or more
Warrantors, the liability or obligation of each of them shall be several unless
expressly stated to the contrary; and     (j)   where any statement is qualified
by the expression “so far as the Warrantors are aware” or “to the best of the
Warrantors’ knowledge and belief” or any similar or like expression it shall be
deemed to include an additional statement that it has been made after due and
careful enquiry.

9



--------------------------------------------------------------------------------



 



2.   Warranties   2.1   Each of the Warrantors severally undertakes, represents
and warrants to the Purchaser that, except as Disclosed, each of the Warranties,
other than the NVP Warranties, is true and accurate and not misleading at the
date of this Deed and acknowledge that, whilst the Warranties are not repeated
at Completion, it will be a condition precedent to Completion that (i) the
Warranties would, had they been given immediately prior to Completion, have
continued to be true and accurate and not misleading in all material respects at
such time by reference to the circumstances applying at such time and (ii) the
Warrantors deliver a certificate to the Purchaser in the agreed form to the
effect that such is the case. In the event that such certificate is untrue or
misleading, whether by omission or otherwise, it is acknowledged and agreed that
the Purchaser shall be entitled to rescind the Sale Agreement and any contract
arising pursuant to the Offer between the Purchaser and the Warrantors at any
time prior to Completion or to damages. The Warrantors hereby warrant, represent
and undertake to the Purchaser that such certificate shall be true, accurate and
not misleading.   2.2   NVP undertakes, represents and warrants to the Purchaser
that, except as Disclosed, each of the NVP Warranties is true and accurate and
not misleading at the date of this Deed and will be true and accurate and not
misleading immediately prior to Completion, on the basis that the NVP Warranties
are repeated at Completion by reference to the circumstances applying at the
time immediately prior to Completion and it shall be a condition precedent to
Completion that NVP shall deliver a certificate to the Purchaser in the agreed
form to the effect that no breach of the NVP Warranties is subsisting by
reference to circumstances applying immediately prior to Completion.   2.3   The
Warrantors acknowledge that they are inducing the Purchaser to enter into the
Sale Agreement and make the Offer in reliance on the Warranties.   2.4   Each of
the Warranties is a separate and independent Warranty and shall not be limited
by reference to any other Warranty or anything in this Deed (save to the extent
expressly provided to the contrary in schedule 4 or paragraph 6 of the Tax
Schedule).   3.   Tax Covenant       The Warrantors covenant to the Purchaser in
the terms of the Tax Covenant as set out in the Tax Schedule.   4.   Warrantors’
Representative   4.1   Appointment       The Warrantors hereby appoint NVP as
the Warrantors’ Representative and attorney-in-fact for each Warrantor receiving
Consideration in the transactions contemplated by the Sale Agreement and
pursuant to the Offer. The Warrantors’ Representative shall have full power and
authority to represent all of the Warrantors and their successors with respect
to all matters arising under this Deed, (including, without limitation, to
deliver on behalf of the Warrantors a certificate pursuant to clause 2.1), the
Sale Agreement (including, without limitation in relation to negotiating and
settling any disputes arising pursuant to Section 1.2 thereof) and the Escrow
Agreement and all actions taken by the Warrantors’ Representative hereunder and
thereunder shall be binding upon all such Warrantors and their successors as if
expressly confirmed and

10



--------------------------------------------------------------------------------



 



    ratified in writing by each of them and no Warrantor shall have the right to
object, dissent, protest or otherwise contest the same. The Warrantors’
Representative shall take any and all actions which it believes are necessary or
appropriate under this Deed, the Sale Agreement and the Escrow Agreement for and
on behalf of the Warrantors as fully as if the Warrantors were acting on their
own behalf including, without limitation, executing the Escrow Agreement as
Warrantors’ Representative, giving and receiving any notice or instruction
permitted or required under this Deed, the Sale Agreement or the Escrow
Agreement by the Warrantors’ Representative or any Warrantor, interpreting all
of the terms and provisions of this Deed, the Sale Agreement and the Escrow
Agreement, authorising payments to be made with respect hereto or thereto,
obtaining reimbursement as provided for herein for all reasonable out-of-pocket
fees and expenses and other obligations of or incurred by the Warrantors’
Representative in connection with this Deed, the Sale Agreement and the Escrow
Agreement, defending all Claims and any claim under the Indemnities, consenting
to, compromising or settling all Claims, conducting negotiations with Purchaser
and its agents regarding such Claims and any claim under the Indemnities,
dealing with the Purchaser and the Escrow Agent under this Deed, the Sale
Agreement and the Escrow Agreement with respect to all matters arising under
this Deed, the Sale Agreement and the Escrow Agreement, taking any and all other
actions specified in or contemplated by this Deed, the Sale Agreement and the
Escrow Agreement, and engaging counsel, accountants or other Warrantors’
representatives in connection with the foregoing matters. Without limiting the
generality of the foregoing, the Warrantors’ Representative shall have full
power and authority to interpret all the terms and provisions of this Deed, the
Sale Agreement and the Escrow Agreement and to consent to any amendment hereof
or thereof on behalf of all such Warrantors and their successors.
Notwithstanding the foregoing, each Warrantor shall have the right to exercise
any voting rights appertaining to its respective shares deposited in the Escrow
Fund.   4.2   Authorisation       The Warrantors hereby authorises the
Warrantors’ Representative, on its and the Warrantors’ behalf (and by their
approval of this Deed and the transactions contemplated by the Sale Agreement
and pursuant to the Offer, the Warrantors hereby authorise the Warrantors’
Representative), to:



  (a)   receive all notices or documents or to be given to any of the Warrantors
by the Purchaser pursuant hereto or to the Sale Agreement or the Escrow
Agreement or in connection herewith or therewith and to receive and accept
service of legal process in connection with any suit or proceeding arising under
this Deed or the Escrow Agreement;     (b)   deliver to the Purchaser at
Completion all certificates and documents to be delivered to the Purchaser by
any of the Warrantors pursuant to this Deed or otherwise, together with any
other certificates and documents executed by any of the Warrantors and deposited
with the Warrantors’ Representative for such purpose;

11



--------------------------------------------------------------------------------



 



  (c)   engage counsel, and such accountants and other advisors for any of the
Warrantors and incur such other reasonable expenses on behalf of any of the
Warrantors in connection with this Deed, the Sale Agreement or the Escrow
Agreement and the transactions contemplated hereby or thereby or pursuant to the
Offer as the Warrantors’ Representative may in its sole discretion deem
appropriate; and     (d)   take such action on behalf of any of the Warrantors
as the Warrantors’ Representative may in its sole discretion deem appropriate in
respect of:



  (i)   waiving any inaccuracies in the representations or warranties or
undertakings of the Purchaser contained in any document delivered by the
Purchaser pursuant hereto or pursuant to the Sale Agreement;     (ii)   taking
such other action as the Warrantors’ Representative or any of the Warrantors is
authorised to take under this Deed, the Sale Agreement or the Escrow Agreement;
    (iii)   receiving all documents or certificates and making all
determinations, on behalf of any of the Warrantors, required under this Deed or
the Escrow Agreement;     (iv)   all such other matters as the Warrantors’
Representative may in its sole discretion deem necessary or appropriate to
perform the obligations contemplated by the Sale Agreement, this Deed and
pursuant to the Offer; and     (v)   all such action as may be necessary after
Completion to carry out any of the transactions contemplated by the Sale
Agreement, pursuant to the Offer and any of the transactions contemplated by
this Deed or the Escrow Agreement including, without limitation, the defence
and/or settlement of any claims (including Claims) and any waiver of any
obligation of the Purchaser.



4.3   Actions Final       All actions, decisions and instructions of the
Warrantors’ Representative shall be conclusive and binding upon all of the
Warrantors and no Warrantor nor any other person shall have any claim or cause
of action against the Warrantors’ Representative and the Warrantors’
Representative shall have no liability to any Warrantor or any other person, for
any action taken, decision made or instruction given by the Warrantors’
Representative in connection with the Escrow Agreement, the Sale Agreement or
this Deed or pursuant to the Offer, except in the case of its own gross
negligence or wilful misconduct.   4.4   Indemnification of Warrantors’
Representative       The Warrantors’ Representative shall incur no liability to
the Warrantors or the Escrow Agent or any other person with respect to any
action taken or suffered by it in reliance upon any note, direction,
instruction, consent, statement or other documents reasonably believed by the
Warrantors’ Representative to be genuinely and duly

12



--------------------------------------------------------------------------------



 



    authorised by holders of not less than a majority interest in the Escrow
Fund, nor for other action or inaction taken or omitted in good faith in
connection herewith or with the Escrow Agreement, in any case except for
liability to the Warrantors for its own gross negligence or wilful misconduct.
The Warrantors’ Representative shall be indemnified for and shall be held
harmless against any loss, liability or expense incurred by the Warrantors’
Representative or any of its affiliates and any of their respective partners,
directors, officers, employees, agents, stockholders, consultants, attorneys,
accountants, advisors, brokers, representatives or controlling persons, in each
case relating to the Warrantors’ Representative’s conduct as Warrantors’
Representative, other than such losses, liabilities or expenses resulting from
the Warrantors’ Representative’s gross negligence or wilful misconduct in
connection with its performance under this Deed and the Escrow Agreement. The
costs of such indemnification (including the costs and expenses of enforcing
this right of indemnification) shall be paid from the principal proportion of
any Reimbursement Fund. The Warrantors’ Representative may, in all questions
arising under this Deed, rely on the advice of counsel, independent public
accountants and other experts selected by it, and for anything done, omitted or
suffered in good faith by the Warrantors’ Representative in accordance with such
advice, the Warrantors’ Representative shall not be liable to the Warrantors or
the Escrow Agent or any other person. In no event shall the Warrantors’
Representative be liable hereunder or in connection herewith for any indirect,
punitive, special or consequential damages.   4.5   Access to Information      
The Warrantors’ Representative shall have reasonable access to information of
and concerning any Claim or claim under the Indemnities and which is in the
possession, custody or control of the Purchaser and the reasonable assistance,
during the Purchaser’s normal business hours, of Purchaser’s officers and
employees for purposes of performing the Warrantors’ Representative’s duties
under this Deed or the Escrow Agreement, including for the purpose of evaluating
any Claim or claim under the Indemnities against the Escrow Amount by the
Purchaser; provided that the Warrantors’ Representative shall treat
confidentially and not disclose any non-public information regarding the
Purchaser and obtained in the course of the performance of the Warrantors’
Representative’s duties hereunder or under the Sale Agreement concerning the
Purchaser (or any subsidiary or affiliate of the Purchaser) or any Claim or
claim under the Indemnities to anyone (except to the Warrantors’
Representative’s attorneys, accountants or other advisers, to Warrantors, to any
arbitrators appointed to resolve disputes pursuant to this Agreement, and on a
need-to-know basis to other individuals who agree to keep such information
confidential).   4.6   Attorney-in-Fact



  (a)   The Warrantors’ Representative is hereby appointed and constituted the
true and lawful attorney-in-fact of each Warrantor, with full power in his, her
or its name and on his, her or its behalf to act according to the terms of this
Deed, the Sale Agreement and the Escrow Agreement in the absolute discretion of
the Warrantors’ Representative; and in general to do all things and to perform
all acts including, without limitation, executing and delivering the Escrow
Agreement and any other agreements, certificates, receipts, instructions,

13



--------------------------------------------------------------------------------



 



      notices or instruments contemplated by or deemed advisable in connection
with this Deed, the Sale Agreement and the Escrow Agreement.     (b)   This
power of attorney and all authority hereby conferred is granted and shall be
irrevocable and shall not be terminated by any act of any Warrantor, by
operation of law, whether by such Warrantor’s death, disability or protective
supervision or by any other event. Without limitation to the foregoing, this
power of attorney is to ensure the performance of a special obligation and,
accordingly, each Warrantor hereby renounces its, his or her right to renounce
this power of attorney unilaterally any time before the end of the Escrow
Period.     (c)   Each Warrantor hereby waives any and all defences which may be
available to contest, negate or disaffirm the action of the Warrantors’
Representative taken in good faith under the Escrow Agreement.     (d)  
Notwithstanding the power of attorney granted in this clause 3, no agreement,
instrument, acknowledgement or other act or document shall be ineffective by
reason only of the Warrantors having signed or given such directly instead of
the Warrantors’ Representative.



4.7   Liability       If the Warrantors’ Representative is required by the terms
hereof or the Escrow Agreement to determine the occurrence of any event or
contingency, the Warrantors’ Representative shall, in making such determination,
be liable to the Warrantors only for his proven gross negligence or wilful
misconduct as determined in light of all the circumstances, including the time
and facilities available to him in the ordinary conduct of business. In
determining the occurrence of any such event or contingency, the Warrantors’
Representative may request from any of the Warrantors or any other person such
reasonable additional evidence as the Warrantors’ Representative in his sole
discretion may deem necessary to determine any fact relating to the occurrence
of such event or contingency, and may at any time inquire of and consult with
others, including any of the Warrantors, and the Warrantors’ Representative
shall not be liable to any Warrantor for any damages resulting from his delay in
acting hereunder pending his receipt and examination of additional evidence
requested by him.   4.8   Orders       The Warrantors’ Representative is
authorised, in his sole discretion, to comply with final, non-appealable orders
or decisions issued or process entered by any court of competent jurisdiction or
arbitrator with respect to the Escrow Fund. If any portion of the Escrow Fund is
disbursed to the Warrantors’ Representative and is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgement or decree
shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Warrantors’ Representative is
authorised, in his sole discretion, but in good faith, to rely upon and comply
with any such order, writ, judgement or decree which he is advised by legal
counsel selected by him is binding upon without the need for appeal

14



--------------------------------------------------------------------------------



 



    or other action; and if the Warrantors’ Representative complies with any
such order, writ, judgement or decree, he shall not be liable to any Warrantor
or to any other person by reason of such compliance even though such order,
writ, judgment or decree may be subsequently reversed, modified, annulled, set
aside or vacated.   4.9   Removal of Warrantors’Representative; Authority of
Successor Warrantors’ Representative       Warrantors (or the successors or
assigns thereto) who in the aggregate hold not less than a majority interest in
the Escrow Fund shall have the right at any time during the term of the Escrow
Agreement to remove the then-acting Warrantors’ Representative and to appoint a
successor Warrantors’ Representative; provided, however, that neither such
removal of the then acting Warrantors’ Representative nor such appointment of a
successor Warrantors’ Representative shall be effective until the delivery to
the Escrow Agent and the Purchaser of executed counterparts of a writing signed
by each such Warrantor with respect to such removal and appointment, together
with an acknowledgement signed by the successor Warrantors’ Representative
appointed in such writing that he or she accepts the responsibility of successor
Warrantors’ Representative and agrees to perform and be bound by all the
provisions of this Deed and the Escrow Agreement applicable to the Warrantors’
Representative. Each successor Warrantors’ Representative shall have all of the
power, authority, rights and privileges conferred by this Agreement upon the
original Warrantors’ Representative, and the term “Warrantors’ Representative”
as used herein and in the Escrow Agreement shall be deemed to include any
interim or successor Warrantors’ Representative.   4.10   Expenses of the
Warrantors’ Representative       The Warrantors’ Representative shall be
entitled to withdraw cash amounts held in the Reimbursement Fund in
reimbursement for reasonable out-of-pocket fees and expenses including legal,
accounting and other advisors fees and expenses, if applicable incurred by the
Warrantors’ Representative in performing under this Deed and the Escrow
Agreement. The Warrantors (i) shall have no claim or cause of action against,
may not assert any claim against, and shall indemnify and hold harmless the
Warrantors’ Representative and each of its affiliates and any of their
respective partners, directors, officers, employees, agents, stockholders,
consultants, attorneys, accountants, advisors, brokers, representatives or
controlling persons, as provided for in above; and (ii) shall pay to the
Warrantors’ Representative, promptly upon request, such Warrantors’ pro-rata
share of any amounts paid by the Warrantors’ Representative on behalf of the
Warrantors and all costs and expenses (including legal, accounting and other
advisors’ fees and reasonable expenses, if applicable) incurred by the
Warrantors’ Representative in connection with the protection, defence or
enforcement of any rights under this Deed or the Escrow Agreement to the extent
such costs, expenses and other amounts exceed the amount available to the
Warrantors Representative in the Reimbursement Fund.   4.11   Purchaser’s
Reliance       Purchaser shall not be obliged to inquire into the authority of
the Warrantors’

15



--------------------------------------------------------------------------------



 



    Representative, and Purchaser shall be fully protected in dealing with the
Warrantors’ Representative in good faith.   5.   Purchaser’s remedies   5.1  
Each of the Warrantors undertakes, until Completion, to disclose in writing to
the Purchaser within a reasonable period (and for these purposes a “reasonable
period” shall be deemed to include an opportunity for the Warrantors to take
appropriate professional advice as soon as reasonably practicable) anything
which it is aware would (or could reasonably be expected to) constitute a Claim
or which it is aware is inconsistent with the contents of the Disclosure Letter
or which would (or could reasonably be expected to) constitute a Warranty Claim
by reference to the circumstances subsisting from time to time if the Warranties
had been given at all times up to and including Completion. However, no such
disclosure shall be treated as Disclosed, or qualify in any way the Warranties,
nor affect in any way the Purchaser’s rights under clause 2.1 or clause 2.2, nor
be deemed to be part of the Purchaser’s knowledge as at Completion.   5.2   The
rights and remedies of the Purchaser in respect of any breach of the Warranties
or the Indemnities or the Tax Covenant shall not be affected by Completion or by
any investigation made, or which could have been made, by it or on its behalf
into the affairs of the Company.   5.3   If any Claim or claim under the
Indemnities is made, no Warrantor shall make any claim against the Company or,
save in the event of fraud, any director or employee of the Company on whom he
may have relied before agreeing to any terms of this Deed or authorising any
statement in the Disclosure Letter. This sub-clause shall not preclude any
Warrantor from claiming against any other Warrantor under any right of
contribution or indemnity to which he may be entitled.   5.4   The damages
payable pursuant to a Warranty Claim shall be as agreed between the Warrantors’
Representative and the Purchaser or, in default of such agreement within
3 months of a request for arbitration being filed and served in respect of such
Warranty Claim, as determined by arbitration pursuant to Clause 14, PROVIDED
ALWAYS THAT, in the event the Warranty Claim concerned arises as a result of an
actual liability, cost or expense which is not Disclosed, such damages shall be
equivalent to the amount by which the liabilities, costs and expenses of the
Company are greater than they would have been had the Warranty concerned been
true and accurate and not misleading.   5.5   In order to satisfy and secure any
Claim or claim under the Indemnities against a Warrantor, the Purchaser may, at
its discretion, (i) withhold any dividends or redemption monies due to that
Warrantor in respect of his Non-Qualified Redeemable Preferred Stock of an
amount not exceeding the amount of such Warranty Claim and the withholding of
such amount from a Warrantor shall, pro tanto, satisfy and discharge the
liability of the Warrantor in respect of the relevant Claim or claim under the
Indemnities and/or (ii) in the event a Warrantor does not receive Purchaser
Common Stock or Non-Qualified Redeemable Preferred Stock as part of the
Consideration or the liability of the Warrantor under the Claim or claim under
the

16



--------------------------------------------------------------------------------



 



    Indemnities exceeds the value of the Purchaser Common Stock (valued at the
Purchaser Common Stock Per Share Value) and Non-Qualified Redeemable Preferred
Stock (valued at Face Value) then held by the Warrantor, the Warrantor will, if
he holds unexercised Exchange Options, not exercise such of those Exchange
Options held by him to a value at least equivalent to the amount of the Claim
(and, for the purpose of this clause, Exchange Options shall be valued by
reference to the Purchaser Common Stock Per Share Value after deducting the
applicable exercise price) and, to the extent it is agreed or it is determined
that the Warrantor is liable in damages or is otherwise liable under the Tax
Covenant or the Indemnities, Exchange Options of the Warrantor equivalent in
value to the Warrantor’s liability as aforesaid shall be deemed to have lapsed
or, at the Purchaser’s election, to have been surrendered to the Purchaser for
nil consideration and such lapse or surrender of Exchange Options shall, pro
tanto, satisfy and discharge the liability of that Warrantor in respect of the
Claim or claim under the Indemnities.   5.6   In the event of a Claim or a claim
under the Indemnities against a Warrantor which has been determined in
accordance with clause 5.4 but cannot be settled in whole or in part from that
Warrantor’s Deposited Securities in accordance with clause 5.5, that Warrantor,
at their discretion, may satisfy such Claim or claim under the Indemnities by
transferring to the Purchase for nil consideration:



  (i)   such Purchaser Common Stock valued at the Purchaser Common Stock Per
Share Value as would equate to the balance of any determined Claim or claim
under the Indemnities that cannot be satisfied pursuant to clause 5.5; or    
(ii)   such Purchaser Preferred Stock valued at Face Value plus any accrued but
unpaid dividends attaching thereto as would equate to the balance of any
determined Claim or claim under the Indemnities that cannot be satisfied
pursuant to clause 5.5; or     (iii)   any combination thereof.



5.7   This sub-clause applies if at any time the Purchaser makes any Warranty
Claim against any Warrantor in circumstances where no disclosure or a disclosure
which does not constitute a Disclosure has been made in the Disclosure Letter
and (notwithstanding the express provisions of this Deed) such Warrantor avoids
or limits liability as a result of a court of competent jurisdiction holding
that the Warranty Claim (or any part of it) should fail or the quantum
recoverable should be reduced because the Purchaser has or is deemed to have
knowledge of the matters which give rise to the breach of Warranty. The
Warrantors covenant to pay to the Purchaser on demand an amount equal to the
amount which the Purchaser would have been entitled to recover from the
Warrantors but for the Purchaser having or being deemed to have knowledge of the
matters giving rise to the breach of Warranty.   5.8   Any amount paid by the
Warrantors to the Purchaser in respect of any of the provisions of this Deed
shall be treated as paid to the Purchaser by way of pro rata reduction in the
Consideration.

17



--------------------------------------------------------------------------------



 



6.   Limitations on liability   6.1   Unless expressly provided to the contrary
in this Deed, the liability of the Warrantors in respect of any Claim as
provided shall be limited as provided in schedule 4 but provided always that
notwithstanding any other provision in this Deed, the provisions of this clause
6 and schedule 4 and Part 4 of the Tax Schedule shall not apply to any Claim
made against the Warrantors to the extent the same is based on any fraud or
dishonesty or any wilful misstatement or any wilful omission on the part of any
of the Warrantors or their agents or advisers.   7.   Conduct of Non-Tax Claims
  7.1   The Purchaser shall determine and conduct defence or settlement of any
third-party claim, and the reasonable costs and expenses incurred by the
Purchaser in connection with such defence or settlement (including reasonable
legal fees, other professionals and experts’ fees and court arbitration costs)
shall be included in the damages the Purchaser may seek pursuant to a claim made
by the Purchaser hereunder, PROVIDED ALWAYS THAT the Purchaser shall consult
with the Warrantors’ Representative regarding the determination, conduct or
defence of a third party claim or settlement negotiations with respect to a
third party claim and shall take reasonable regard of the Warrantors’ reasonable
written representations.   7.2   The Warrantors’ Representative shall have the
right to receive copies of all pleadings, notices and communications with
respect to third party claims to the extent that receipt of such documents by
the Warrantors’ Representative does not affect any privilege relating to the
Purchaser.   7.3   No settlement of any such third-party claim with any
third-party claimant shall be determinative of the existence of or amount of
damages relating to such matter, except with the consent of the Warrantors’
Representative, which consent shall not be unreasonably withheld, conditioned or
delayed and which shall be deemed to have been given unless the Warrantors’
Representative shall have objected within 20 days after a written request for
such consent by the Purchaser.   8.   Indemnities   8.1   The Warrantors
irrevocably undertake to indemnify and keep indemnified the Purchaser, each
Purchaser Group Company and their respective employees (other than the
Warrantors), directors and affiliates (the “Purchaser Indemnified Parties”)
against all claims, losses, liabilities, damages, deficiencies, costs and
expenses, including reasonable legal fees and expenses (hereinafter individually
a “Loss” and collectively “Losses”) incurred by the Purchaser Indemnified
Parties directly or indirectly as a result of:



  (a)   the BT Agreements, other than the asset purchase agreement dated 31
March 2003, not validly subsisting at the date of this Deed;     (b)   the
triggering of any success fee payable by the Company caused by the entering into
of the Sale Agreement or any agreement referred to therein, excluding for the
avoidance of doubt the agreement with Rogere Capital Limited dated 6
August 2004;

18



--------------------------------------------------------------------------------



 



  (c)   Patent number EP 0 938 714 being revoked as a result of the opposition
proceedings brought by Barker Brettell on 17 October 2001 in the European Patent
Office;     (d)   the Purchaser incurring Warrantor Expenses;     (e)   the
understatement of the Preliminary Purchase Price Adjustment pursuant to section
1.2(h) of the Sale Agreement; and     (f)   the Pension Indemnity;



    save that, other than in relation to clause 8.1(c) above, the liability of
the Warrantors pursuant to this clause 8.1, shall be limited to 80% of the
Consideration, such liability to be calculated as at the date of Completion by
valuing the Purchaser Common Stock at the Purchaser Common Stock Per Share Value
and the Non-Qualified Redeemable Preferred Stock at Face Value. Furthermore, the
Warrantors liability pursuant to this clause 8.1 shall be limited in accordance
with paragraphs 1, and, save in the case of clause 8.1(c) and 8.1(f), paragraph
3(a)(iii) of Schedule 4 to this Deed. For the avoidance of doubt, save in
relation to clause 8.1(c) and 8.1(f), no other limitation on liability set out
in Schedule 4 to this Deed (other than paragraph 10 of Schedule 4), shall apply
to this clause 8.1. The liability of the Warrantors in relation to a claim under
clause 8.1(c) above shall be limited to $11,100,000. The provisions of paragraph
3(c) of Schedule 4 shall only apply to claims arising pursuant to clause 8.1(f).
The Warrantors shall not be liable unless the Warrantors’ Representative has
received written notice from the Purchaser giving reasonable details of a claim
under clause 8.1(c) and, if practicable, the Purchaser’s estimate of the amount
involved, not later than 2 years from Completion.   9.   General   9.1  
Contracts (Rights of Third Parties) Act 1999       Unless expressly provided in
this Deed and apart from clause 8.1 which shall be enforceable by the Purchaser
Indemnified Parties, no term of this Deed is enforceable pursuant to the
Contracts (Rights of Third Parties) Act 1999 by any person who is not a party to
it.   9.2   Assignment



  (a)   This Deed shall be binding upon and enure for the benefit of the
successors in title of the parties but, except as set out in sub-clause (b),
shall not be assignable by any party without the prior written consent of the
other.     (b)   The Purchaser may assign the benefit of this Deed (including,
without limitation, the Warranties) to any Purchaser Group Company, any
successor in title or finance house providing debt or other facilities to the
Purchaser from time to time.

19



--------------------------------------------------------------------------------



 



9.3   Invalidity       If any part of this Deed is found by any court or
competent authority to be invalid, unlawful or unenforceable in any
jurisdiction, then that provision shall be deemed not to be a part of this Deed,
and it shall not affect the enforceability of the remainder of this Deed nor
shall it affect the validity, lawfulness or enforceability of that provision in
any other jurisdiction.   9.4   Releases and waivers



  (a)   The rights, powers and remedies conferred on any party by this Deed and
remedies available to any party are exclusive and are in lieu of any right,
power or remedy which it may have under general law or otherwise save for its
remedies under the Transaction Documents.     (b)   Any party may, in whole or
in part, release, compound, compromise, waive or postpone, in its absolute
discretion, any liability owed to it or right granted to it in this Deed by any
other party or parties without in any way prejudicing or affecting its rights in
respect of that or any other liability or right not so released, compounded,
compromised, waived or postponed.     (c)   No single or partial exercise, or
failure or delay in exercising any right, power or remedy by any party shall
constitute a waiver by that party of, or impair or preclude any further exercise
of, that or any right, power or remedy arising under this Deed or otherwise.



9.5   Counterparts



  (a)   This Deed may be executed in any number of counterparts and by the
parties on separate counterparts, but shall not be effective until each party
has executed at least one counterpart.     (b)   Each counterpart, when
executed, shall be an original of this Deed and all counterparts shall together
constitute one instrument.



9.6   Termination       Without prejudice to any remedy available to any party
arising out of any outstanding or prior breach of this Deed on the part of any
other party, if this Deed is terminated (and such termination is to be effective
immediately upon the termination of the Sale Agreement), the following shall
occur:



  (a)   the restrictions and provisions contained in this sub-clause 9.6
(Termination), clause 1 (Definitions and Interpretation) sub-clause 9.7
(Confidentiality), clause 11 (Announcements), clause 12 (Costs and Expenses),
clause 13 (Notices) and clause 14 (Governing law and jurisdiction) shall
continue to apply; and     (b)   except as referred to in sub-clause (a), all
obligations of the parties under this Deed shall cease.

20



--------------------------------------------------------------------------------



 



9.7   Confidentiality



  (a)   Except as referred to in sub-clause (b), the parties shall treat as
strictly confidential all information received or obtained as a result of
entering into or performing this Deed which relates to the provisions or subject
matter of this Deed, to any other party to this Deed to or the negotiations
relating to this Deed.     (b)   Any party may disclose information which would
otherwise be confidential if and to the extent:



  (i)   it is required to do so by law or any securities exchange or regulatory
or governmental body to which it is subject wherever situated;     (ii)   it
considers it necessary to disclose the information to its professional advisers,
auditors and bankers provided that it does so on a confidential basis;     (iii)
  the information has come into the public domain through no fault of that
party; or     (iv)   each party to whom it relates has given its consent in
writing.



9.8   Default Interest       If any party defaults in the payment when due of
any sum payable under this Deed (whether payable by agreement or by an order of
a court or otherwise), the liability of that party shall be increased to include
interest on that sum from the date when such payment was due until the date of
actual payment at a rate per annum of 2 per cent. above the base rate from time
to time of National Westminster Bank PLC. Such interest shall accrue from day to
day and shall be compounded annually.   9.9   The Warrantors and the Warrantors’
Representative shall comply with the obligations expressly required to be
performed by them respectively pursuant to the terms of section 2.1 of the Sale
Agreement.   9.10   The Warrantors whose names are set out in column 1 of
Schedule 2, Part 3 hereby consent to the transfer of their Common Shares set out
opposite their name in column 2 of Schedule 2, Part 3 to NVP for nominal
consideration and NVP hereby consents to the transfers of the Common Shares from
those Warrantors to it and hereby confirms, in consideration of the promise by
the Purchaser to make the Offer as set out in the Sale Agreement, it shall
assent those Common Shares to the Offer. The Warrantors confirm that all notices
of transfer in relation to the transfer of their Common Shares as referred to
above will be submitted to the Company by not later than five Business Days of
the date of this Agreement.   10.   Security for claims   10.1   Each of the
Warrantors receiving Consideration shall, immediately upon Completion, deposit
with the Escrow Agent such Warrantor’s proportionate share of the Escrow

21



--------------------------------------------------------------------------------



 



    Fund (“Proportionate Share”), calculated as the proportion of the
Consideration received by all of the Warrantors which is received by such
Warrantor, whether in the form of Purchaser Common Stock, series A1 and series
A2 Non-Qualified Redeemable Preference Shares or Exchange Option certificates
(plus, in each case, any additional shares as may be issued upon any stock
split, stock dividend or recapitalisation effected by the Purchaser after
Completion with respect to his or her securities in the Escrow Fund), (and
authorise the Purchaser to do so on its behalf), PROVIDED ALWAYS THAT each
Warrantor who has received Purchaser Common Stock by way of Consideration shall
be entitled to satisfy his or her obligations to deposit securities in the
Escrow Fund by first depositing certificates for series A1 and series A2
Non-Qualified Redeemable Preferred Stock and/or Exchange Options and, to the
extent the deposit of such series A1 and series A2 Non-Qualified Redeemable
Preferred Stock and Exchange Options does not satisfy such Warrantor’s
obligations to deposit securities in the Escrow Fund, such Warrantor shall
deposit the balance of his or her Proportionate Share by depositing Purchaser
Common Stock. Notwithstanding anything to the contrary in any of the Transaction
Documents, payments in respect of Claims and claims under the Indemnities
against a Warrantor shall be first taken from such Warrantor’s Deposited
Securities. The Warrantors’ Representative and the Purchaser will enter into the
Escrow Agreement upon completion of the Sale Agreement.   11.   Announcements  
11.1   Except as referred to in sub-clause 11.2, no announcement concerning the
terms of this Deed shall be made by or on behalf of any of the parties without
the prior written consent of the others, such consent not to be unreasonably
withheld or delayed.   11.2   Any announcement or circular required to be made
or issued by any party by law or under the regulations of any securities
exchange (including, without limitation, Nasdaq) may be made or issued by that
party without consent if it has first sought consent and given the other parties
a reasonable opportunity to comment on the subject matter and form of the
announcement or circular (given the time scale within which it is required to be
released or despatched).   12.   Working Capital   12.1   Subject to clause 8,
in the event the Preliminary Purchase Price Adjustment shall have been
understated, the Purchaser shall be entitled to deduct from the Escrow Fund the
amount by which the Final Purchase Price Adjustment exceeds the Preliminary
Purchase Price Adjustment.   13.   Notices   13.1   Any notice to a party under
this Deed shall be in writing signed by or on behalf of the party giving it and
shall, unless delivered to a party personally, be left at, or sent by prepaid
first class post, prepaid recorded delivery or facsimile to the address of the
party as set out in schedule 1 of this Deed or as otherwise notified in writing
from time to time. For this purpose, any party not ordinarily resident in the
United Kingdom shall maintain an address for service within the United Kingdom.

22



--------------------------------------------------------------------------------



 



13.2   Except as referred to in sub-clauses 13.3 and 13.4, a notice shall be
deemed to have been served:



  (a)   at the time of delivery if delivered personally;     (b)   48 hours
after posting in the case of an address in the United Kingdom and 96 hours after
posting for any other address;     (c)   2 hours after transmission if served by
facsimile on a Business Day prior to 3pm or in any other case at 10 am on the
Business Day after the date of despatch.



13.3   If the deemed time of service is not during normal business hours in the
country and time zone of receipt, the notice shall be deemed served at or, in
the case of faxes, two hours after the opening of business on the next Business
Day of that country in the respective time zone.   13.4   The deemed service
provisions set out in sub-clause 13.2 shall not apply to:



  (a)   a notice served by post, if there is a national or local suspension,
curtailment or disruption of postal services which affects the collection of the
notice or is such that the notice cannot reasonably be expected to be delivered
within 48 hours or 96 hours (as appropriate) after posting; and     (b)   a
notice served by facsimile, if, before the time at which the notice would
otherwise be deemed to have been served, the receiving party informs the sending
party that the notice has been received in a form which is unclear in any
material respect, and, if it informs the sending party by telephone, it also
despatches a confirmatory facsimile within two hours.



13.5   In proving service it will be sufficient to prove:



  (a)   in the case of personal service, that it was handed to the party or
delivered to or left in an appropriate place for receipt of letters at its
address;     (b)   in the case of a letter sent by post, that the letter was
properly addressed, stamped and posted;     (c)   in the case of facsimile, that
it was properly addressed and despatched to the number of the party.



13.6   A party shall not attempt to prevent or delay the service on it of a
notice connected with this Deed.   13.7   Each of the Warrantors agrees that the
process by which any proceedings are begun arising out of or in connection with
this Deed may be served on them by being delivered to the Warrantors’
Representative at his address specified in schedule 1.   14.   Governing law and
jurisdiction   14.1   This Deed shall be governed by and construed in accordance
with the laws of England and Wales.

23



--------------------------------------------------------------------------------



 



14.2   Any dispute arising out of or in connection with this Deed shall be
referred to and finally resolved by arbitration under the rules of the London
Court of International Arbitration (“LCIA Rules”) by three arbitrators appointed
in accordance with the LCIA Rules.   14.3   The seat of arbitration shall be
London.   14.4   The language used in arbitration shall be English.

In witness whereof the parties or their duly authorised representatives have
executed this Deed as a deed and delivered it at the date first appearing at the
head of this Deed.

24



--------------------------------------------------------------------------------



 



Schedule 1

(The Warrantors)

          Address for service within the Name   United Kingdom
NVP
  Faegre & Benson LLP
7 Pilgrim Street
London EC4V 6LB
 
   

  Attn. Max Audley
 
   
Martin Knestrick
  Faegre & Benson LLP
7 Pilgrim Street
London EC4V 6LB
 
   

  Attn. Max Audley
 
   
Pol Sweeney
  The Old Sorrell House
Church Hill
Holbrook
Suffolk

   
Stuart Potchinsky
  Danby Cottage
23 Cowarth Road
Sunningdale Berkshire
SL5 ON2
 
   
Kenneth Colby
  Weybrook House
Bunch Lane
Haselemere
Surrey
GU27 1ET
 
   
Simon Joles
  Elmy House
Bridge Street
Witham
Essex CM8 1BT
 
   
Cristian Parrino
  130 Henley Road
Ipswich IP1 4NN

25



--------------------------------------------------------------------------------



 



Schedule 2 – Part 1

(the Company)

      The Company      
Company Name
  Vidus Limited
 
   
Registered number
  4069823
 
   
Date of incorporation
  12/09/2000
 
   
Place of incorporation
  United Kingdom
 
   
Address of registered office
  North Felaw Maltings, 48 Felaw Street,

 
  Ipswich, Suffolk, IP2 8HE
 
   
Authorised share capital
  £124,033 divided into
 
   
 
  51,100,000 preferred shares of £0.00003 each

 
  and 12,250,000 common shares of £0.01 each
 
   
Issued share capital
  £26,786.66 divided into
 
   
 
  51,000,576 preferred shares of £0.00003 each

 
  and 2,525,664 common shares of £0.01 each
 
   
Granted Options:
  in respect of 8,220,566 Common Shares
 
   
Vested Options (as at the date of this Deed)
  in respect of 2,171,950 Common Shares
 
   
Charges
   

26



--------------------------------------------------------------------------------



 



                      Date of   Date of         Description   Charge  
Registration   Amount Secured   Chargee
Debenture
(Outstanding)
  16/04/2003   30/04/2003   All monies due or to become due from the company to
the chargee under the terms of the aforementioned instrument creating or
evidencing the charge.   NV
Partners
IV L.P.
 
               

          Fixed and floating charges over the undertaking and all property and
assets present and future including goodwill, book debts, uncalled capital,
buildings, fixtures, fixed plant and machinery (see the mortgage charge document
for full details).    
 
               
Loan capital
          Nil    
 
               
Directors
               
 
               

          Henry James Berry    

          263 Ferry Road    

          Felixstowe    

          Suffolk    

          IP11 9RX    
 
               

          Appointed: 16/04/2003    

          Nationality: British    
 
               

          Stewart Frank Gilbert Davies    

          160 Rushmere Road    

          Ipswich    

          Suffolk    

          IP4 3LE    
 
               

          Appointed: 16/04/2003    

          Nationality: British    
 
               

          Andrew Garman    

          51 Greenbriar Drive    

          Summit    

          New Jersey 07901    

          U.S.A.    
 
               

          Appointed: 16/04/2003    

          Nationality: USA    

27



--------------------------------------------------------------------------------



 



                      Date of   Date of         Description   Charge  
Registration   Amount Secured   Chargee

          Martin Knestrick    

          124 Red Hill Circle    

          Tiburon    

          CAL 94920    

          USA    
 
               

          Appointed: 22/06/2004    

          Nationality: US    
 
               

          Robert M. Rosenberg    

          237 Christopher Street    

          Montclair    

          NJ 07043    

          USA    
 
               

          Appointed: 16/04/2003    

          Nationality: USA    
 
               
Secretary
          Ernesto Giorgio Reggiani    

          Lowland House    

          The Causeway, Burwell    

          Cambridge    

          CB5 0DU    
 
               

          Appointed: 11/03/2003    

          Nationality: Italian    
 
                Accounting Reference Date       31 December    
 
               
Auditors
          Grant Thornton UK LLP    

28



--------------------------------------------------------------------------------



 



Schedule 2 – Part 2

(The Shareholders)

The Parties agree that the aggregate total number of shares in this Schedule 2,
Part 2 will not change between the date of this Deed and Completion – however,
the individual shareholdings set out opposite each shareholder’s name below may
change as result of transfers between each of the shareholders listed below but
no shares listed below shall go outside of the named shareholder group below.

                              No. of Preferred     Name

--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  No. of Common Shares

--------------------------------------------------------------------------------

NVP
  C/o Walkers SV Limited     51,000,576       —  

  Walker House, Georgetown                

  Grand Cayman, Cayman                

  Islands                
Martin Knestrick
  124 Red Hill Circle,     —       636,480  

  Tiburon, CA 94920, USA                
Kenneth Colby
  Weybrook House, Bunch     —       300,000  

  Lane, Haselemere, Surrey,                

  GU27 1ET                
Stuart Potchinsky
  Danby Cottage, 23 Cowarth     —       300,000  

  Road, Sunningdale,                

  Berkshire, SL5 ON2                
Ernesto Giorgio
  Lowland House     —       200,000  
Reggiani
  The Causeway                

  Burwell                

  Cambridge                

  CB5 0DU                
Pol Sweeney
  The Old Sorrell House     —       563,974  

  Church Hill                

  Holbrook                

  Suffolk                
Stuart Kelly
  3 Prospect Hill     —       20,762  

  Donabate                

  County Dublin                

  Republic of Ireland                
Mark Horne
  Buckdenwood     —       262,080  

  Perry Road, Buckden                

  Cambs, PE19 5WQ                

29



--------------------------------------------------------------------------------



 



                              No. of Preferred     Name

--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  No. of Common Shares

--------------------------------------------------------------------------------

Simon Joles
  Elmy House     —       142,368  

  Bridge Street                

  Witham                

  Essex, CM8 1BT                
Cristian Parrino
  130 Henley Road     —       100,000  

  Ipswich                

  Suffolk                
Total
        51,000,576       2,525,664  

30



--------------------------------------------------------------------------------



 



Schedule 2 – Part 3

Share Transfers

              No. of Common Shares Transferred to NVP at Shareholder

--------------------------------------------------------------------------------

  Nominal Consideration

--------------------------------------------------------------------------------

Simon Joles
    10,082  
Cristian Parrino
    56,520  
Stuart Potchinsky
    108,750  
Pol Sweeney
    142,235  
Martin Knestrick
    238,340  
Kenneth Colby
    0  
Total:
    555,927  

31



--------------------------------------------------------------------------------



 



Schedule 3

Part 1

(Non-Tax Warranties by NVP)

NVP represents and warrants to the Purchaser, as follows:



1.   Authority and Enforceability NVP has all requisite power and authority to
enter into this Deed and the Transaction Documents (as defined below) to which
NVP is a party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Deed and the Transaction Documents
to which NVP is a party and the consummation by NVP of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of NVP. This Deed and the Transaction Documents to which NVP
is a party have been duly executed and delivered by NVP and constitutes the
valid and binding obligation of NVP enforceable against NVP in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights generally and by the
application of general principles of equity.   2.   Title to Preferred Shares
NVP is the sole beneficial and registered owner of all of the existing Preferred
Shares and has good, valid and marketable title to all of the registered
Preferred Shares free and clear of any Encumbrances. NVP represents that it has
full right, power and authority to sell, transfer and deliver all of the
existing issued Preferred Shares to the Purchaser and, upon delivery of the
certificate or certificates therefore duly endorsed for transfer to the
Purchaser and Purchaser’s payment for and acceptance thereof, will transfer to
the Purchaser good, valid and marketable title thereto free and clear of any
Encumbrances. NVP is not party to any voting trust, agreement or arrangement
affecting the exercise of the voting rights of the Preferred Shares. There is no
action, suit, proceeding, claim or, to NVP’s knowledge, investigation against
NVP or NVP’s assets, properties or, as applicable, any of NVP’s respective
officers or directors, pending or, to NVP’s knowledge, threatened, at law or in
equity, or before any court, arbitrator or other tribunal, or before any
administrative law judge, hearing officer or administrative agency under
Applicable Law relating to or in any other manner impacting upon the Preferred
Shares.   3.   No Violation The execution, delivery and performance of this Deed
and the Transaction Documents to which NVP is a party, and the consummation of
the sale of the Shares and the other transactions contemplated by this Deed, do
not and will not conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach, impairment or violation of, or constitute
a default under or result in the creation or imposition of any lien, charge or
Encumbrance upon any of the Preferred Shares under, (a) any instrument,
indenture, lease, mortgage or other agreement or contract to which NVP is a
party or to which NVP or any of NVP’s assets or properties may be subject or
(b) any Applicable Law to NVP or NVP’s assets or properties. The consummation of
the sale of the Shares and the other transactions

32



--------------------------------------------------------------------------------



 



    contemplated by this Deed and the Transaction Documents will not require the
consent of any third person with respect to the rights, licenses, franchises,
leases or agreement of NVP.   4.   Offer Shares Acquired Solely for Own Account
The Offer Shares to be received by NVP pursuant to the Sale Agreement will be
acquired for investment for NVP’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof. NVP does not
presently have any contract, understanding, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
party with respect to any of the Preferred Shares or, following the consummation
of the transactions contemplated by the Sale Agreement, the Offer Shares. NVP
understands that the Offer Shares have not been registered under the United
States Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of NVP’s investment intent as expressed herein.   5.  
Restricted Securities NVP understands that the Offer Shares to be received
pursuant to the Sale Agreement have not been registered under the Securities Act
and will be “restricted securities” under applicable United States federal and
state securities laws. Accordingly, NVP will not make any sale, transfer, or
other disposition of such Offer Shares unless (i) such sale, transfer, or other
disposition is within the applicable limitations of and in compliance with
Rule 144 promulgated by the SEC under the Securities Act, or (ii) (a) some other
exemption from registration under the Securities Act is available with respect
to any such proposed sale, transfer or other disposition of such Offer Shares,
(b) such sale, transfer or other disposition of Offer Shares is made to a person
or entity who agrees in writing to give the Purchaser the same representations
and warranties as set forth in paragraphs 4 through 9 of Schedule 3, Part 1 of
this Deed and (c) NVP provides an opinion of counsel, in form and substance
reasonably satisfactory to the Purchaser, that registration and qualification of
the Offer Shares is not necessary to effect such transfer under the Securities
Act, or (iii) such distribution of Offer Shares has been registered under the
Securities Act. NVP has no present intention to sell or otherwise dispose of
such Offer Shares and is acquiring such Offer Shares for investment and not with
a view to resale or distribution. NVP shall provide to the Purchaser written
notice of any transfer of Offer Shares pursuant to sub-paragraph (ii) of this
paragraph 5, which written notice shall set forth the name, social security
number, mailing address and amount of Offer Shares transferred with respect to
each transferee.   6.   Information Concerning Purchaser NVP has had the
opportunity to ask questions of, and obtain any additional information
reasonably available to Purchaser with respect to its plans, results of
operations, financial condition, business, properties, assets or business
prospects, and NVP has received such information regarding the Purchaser that
NVP has requested from the Purchaser. NVP acknowledges that it has previously
received (i) a copy of Purchaser’s Quarterly Report on Form 10-Q for the
quarters ended March 31, 2004 and June 30, 2004, (ii) a copy of the Purchaser’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2003 and
(ii) a copy of the Purchaser’s Proxy Statement as filed with the Commission on
April 29, 2004.

33



--------------------------------------------------------------------------------



 



7.   Legends NVP understands that the certificates representing the Offer
Shares, may bear one or all of the following legends:   7.1   “THE SHARES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE TRANSFER OR
OTHER DISPOSITION MAY BE EFFECTED UNLESS (I) SUCH SALE, TRANSFER OR OTHER
DISPOSITION IS WITHIN THE APPLICATION LIMITATION OF AND IN COMPLIANCE WITH RULE
144 PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER THE UNITED
STATES SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR (II)(A) SOME OTHER
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT IS AVAILABLE WITH RESPECT
TO ANY SUCH PROPOSED SALE, TRANSFER OR OTHER DISPOSITION OF SUCH OFFER SHARES,
(B) SUCH SALE, TRANSFER OR OTHER DISPOSITION OF OFFER SHARES IS MADE TO A PERSON
OR ENTITY WHO AGREES IN WRITING TO GIVE THE PURCHASER CERTAIN REPRESENTATIONS
AND WARRANTIES SET FORTH IN THE DEED OF WARRANTY AND INDEMNIFICATION, DATED
DECEMBER 15, 2004 AND (C) THE HOLDER PROVIDES AN OPINION OF COUNSEL, IN THE FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASER, THAT REGISTRATION AND
QUALIFICATION OF THE OFFER SHARES IS NOT NECESSARY TO EFFECT SUCH TRANSFER UNDER
THE SECURITIES ACT”; and   7.2   Any legend required by the securities laws of
any state to the extent such laws are applicable to the shares represented by
the certificate so legended.   7.3   The Purchaser hereby agrees that, unless
previously transferred or sold pursuant to a transaction described in
sub-sections (i), (ii) or (iii) of paragraph 5 of this Schedule 3, Part 1,
certificates with the legend set forth in paragraph 7.1 above will, upon the
request of NVP, be substituted by the delivery of certificates without such
legend if two years shall have elapsed from the date NVP acquired the Offer
Shares received in the Purchaser and the provisions of Rule 144(k) are then
available to NVP.   7.4   If a sale or transfer is made pursuant to a
transaction described in sub-section (i) of paragraph 5 of this Schedule 3,
Part 1, and prior to the legend set forth in paragraph 7.1 being removed
pursuant to paragraph 7.3, certificates with the above legend will be
substituted by delivery of certificates without such legend upon delivery of an
opinion of counsel, in the form and substance reasonably satisfactory to
Purchaser, that the requirements of Rule 144 have been complied with in
connection with such sale or transfer.   8.   Foreign Investor NVP hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with the transactions contemplated by the Sale
Agreement, including (i) the legal requirements within its jurisdiction for the
transfer of the Preferred Shares, (ii) any foreign exchange restrictions
applicable to such transfer, (iii) any governmental or other consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,

34



--------------------------------------------------------------------------------



 



    that may be relevant to the purchase, holding, redemption, sale, or transfer
of the Preferred Shares in exchange for the Offer Shares. NVP’s beneficial
ownership of the Offer Shares will not violate any applicable securities or
other laws of NVP’s jurisdiction of organization.   9.   Accredited Investor NVP
is an accredited investor as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act has such knowledge and experience in financial and
business matters that NVP is capable of evaluating the merits and risks of
acquiring the Offer Shares.   10.   Investment in Company NVP hereby represents
and warrants that, save for the Loan Agreement, the Debenture and the Cross
Receipts, each of which have been Disclosed and are appended to the Disclosure
Letter, there are no other agreements, contracts or arrangements between NVP and
the Company and that it has not converted all or any part of the principal
originally outstanding under the Loan Agreement into any shares in the capital
of the Company and that it has not assigned any of the Company’s Intellectual
Property pursuant to the terms of the Debenture.   11.   Access Rights Agreement
NVP hereby represents and warrants that the Company has no rights or obligations
arising under the access rights agreement dated 31 March 2003 between NVP and BT
Plc.

35



--------------------------------------------------------------------------------



 



Schedule 3

Part 2

(Non-Tax Warranties)

The Warrantors



1.   Capacity   1.1   Each Warrantor has the requisite power and authority to
enter into and perform his or its obligations under this Deed.   1.2   No
Warrantor is bankrupt, has proposed a voluntary arrangement or has made or
proposed any arrangement or composition with his creditors or any class of his
creditors.   1.3   This Deed constitutes the valid, legal and binding obligation
of each Warrantor enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganisation,
moratorium and other similar laws of general applicability relating to or
effecting creditors’ rights generally and by the application of general
principals of equity.   1.4   Arrangements with Warrantor Associates      
Except with respect to employment agreements or as otherwise set forth in the
Disclosure Letter, there are no agreements or transactions or obligations
(actual or contingent), outstanding or remaining in whole or in part to be
performed between the Company and any Warrantor Associate.   1.5   Other
interests of any Warrantor Associate       No Warrantor, other than NVP has or
presently intends to acquire any interest, direct or indirect, in any business
which has a close trading relationship with or which competes or is likely to
compete with any business now carried on by the Company and, so far as the
Warrantors are aware, no Warrantor Associate has or presently intends to do so.

Share capital



2.   Company   2.1   As at the date of this Deed, the shares set out in
Schedule 2, Part 2 constitute the entire issued and allotted share capital of
the Company and are fully paid or credited as fully paid, were duly authorised
when issued, were validly issued and free from any Encumbrances.   2.2   Other
than pursuant to the Company Share Option Scheme or the Sale Agreement, there is
no agreement, arrangement or commitment outstanding which (i) calls for the

36



--------------------------------------------------------------------------------



 



    allotment, issue or transfer of, any share, voting security or loan capital
in the Company or (ii) calls for the repurchase or redemption of any shares in
the Company.   2.3   As at the date of this Deed, there are 2,171,950 vested
options to subscribe for fully paid ordinary shares in the capital of the
Company pursuant to the Company Share Option Scheme. The Disclosure Letter sets
out, as at the date of this Deed, (i) the name of each option holder granted
options pursuant to the Company Share Option Scheme (an “Option Holder”),
(ii) the exercise price of each option granted pursuant to the Company Share
Option Scheme, (iii) the number of shares capable of being issued pursuant to
the exercise of all options granted under the Company Share Option Scheme,
(iv) a schedule outlining the dates upon which all options granted pursuant to
the Company Share Option Scheme shall vest, and (v) confirming whether the
vesting or exercise of any option granted pursuant to the Company Share Option
Scheme shall be accelerated by any of the transactions contemplated by the Sale
Agreement or the Offer or upon any other event or condition not referred to in
the Company Share Option Scheme.   2.4   All options granted over shares in the
Company have been duly authorised by the Company and have been validly granted
including without limitation in compliance with all applicable securities laws.
  2.5   The Company has not taken any action that would result in the
accelerated vesting, or exercisability or payment of any options to purchase
shares in the Company as a consequence of the execution of, or consummation of
the transactions contemplated by this Deed, the Sale Agreement or the Offer.  
2.6   As at the date of this Deed, there are no contracts, commitments or
agreements relating to the voting of the Shares (i) between or among the Company
and any of its shareholders and/or (ii) as far as the Warrantors are aware,
between or among any of the Company’s shareholders.   2.7   No holder of options
in the Company has ceased to be employed (and for the purposes of this Warranty,
“employed” shall mean as an employee, consultant or contractor to the Company)
and none of the shareholders of the Company (apart from NVP) is a person who is
not employed by the Company and none of them are resident outside the UK.   2.8
  None of the assets of the Company, which were the subject of the asset
transfer agreement dated 31 March 2003 with British Telecommunications PLC
(disclosed in the Disclosure Letter) were, the subject of a transfer at an
undervalue, within the meaning of sections 238 or 239 of the Insolvency Act
1986.   2.9   The Company has no liabilities or onerous obligations arising from
the period from incorporation of the Company to 31 March 2003.   3.  
Subsidiaries   3.1   The Company does not own, directly or indirectly, any
ownership, equity, profits or voting interest in any corporation, partnership,
joint venture or other entity or have any agreement or commitment to purchase
any such interest.

37



--------------------------------------------------------------------------------



 



3.2   The Company does not hold nor is it liable on any share or relevant
security which is not fully paid up or which carries any liability.   3.3   The
Company does not reside, operate or have any branch, agency, place of business
or establishment outside England and Wales.

Corporate matters



4.   Insolvency of the Company   4.1   No order has been made, no resolution has
been passed, no petition presented and no meeting convened for the winding up of
the Company or for a provisional liquidator to be appointed in respect of the
Company and the Company has not been a party to any transaction which could be
avoided in a winding up.   4.2   No administration order has been made and no
petition for one has been presented in respect of the Company.   4.3   No
administrator, receiver or administrative receiver has been appointed in respect
of the Company or any of its assets. No application for the appointment of an
administrator has been made in accordance with the out of court procedure under
the Enterprise Act 2002.   4.4   The Company is not insolvent, has not failed
nor is unable to pay, nor has no reasonable prospect of being unable to pay, any
of its debts as they fall due, within the meaning of section 123 of the
Insolvency Act 1986.   4.5   No voluntary arrangement has been proposed under
section 1 of the Insolvency Act 1986 in respect of the Company and the Company
has not made or proposed any arrangement or composition with its creditors or
any class of them.   4.6   No distress, execution or other process has been
levied on the Company’s assets or action taken to repossess goods in the
possession of the Company.   4.7   No unsatisfied judgment is outstanding
against the Company and no demand has been served on the Company under section
123(1)(a) of the Insolvency Act 1986   4.8   The Company is not an insolvent
person within the meaning of any Applicable Law.   4.9   No event analogous to
any referred to in sub-paragraphs 4.1 to 4.7 has occurred anywhere in the world.
  5.   Statutory books and documents filed   5.1   The statutory books,
including all registers and minute books, of the Company have been properly kept
and are up to date.   5.2   All documents which should have been delivered by
the Company to the Registrar of Companies in England and Wales are complete and
accurate in all material respects

38



--------------------------------------------------------------------------------



 



    and have been properly so delivered.   5.3   The copy of the memorandum and
articles of association of the Company Disclosed has embodied in it or annexed
to it a copy of each resolution as referred to in section 380 of the Act, and is
accurate and complete in all respects.   5.4   Since the Accounts Date the
members of the Company in general meeting, or of any class of them, have not
passed any resolution other than resolutions relating to the ordinary business
of annual general meetings.

Information



6.   Accuracy and adequacy of information   6.1   The information contained in
schedule 2 to this Deed is accurate and complete and is not misleading because
of any omission or ambiguity.

Accounts



7.   Preparation and contents of the Accounts



7.1   The Accounts:



  (a)   have been prepared in accordance with the requirements of all relevant
statutes and generally accepted United Kingdom accounting practices including,
without limitation, all applicable Financial Reporting Standards issued by the
Accounting Standards Board, Statements of Standard Accounting Practice issued by
the Institute of Chartered Accountants of England and Wales and Statements from
the Urgent Issues Task Force current at the Accounts Date and, where the
accounting practice used to prepare the Accounts differs from those applicable
in previous financial periods, the effect of any such difference is Disclosed in
the Disclosure Letter;     (b)   have been audited by a statutory or certified
auditor (as applicable) who has rendered an auditor’s certificate without
qualification; and     (c)   have been duly filed in accordance with the Act.



7.2   Without prejudice to the generality of sub-paragraph 7.1:



  (a)   the Accounts:



  (i)   give a true and fair view of the state of affairs of the Company at the
Accounts Date and the profits or losses of the Company for the financial period
ending on that date;     (ii)   contain a provision or reserve for all
liabilities and for all capital and revenue commitments of the Company as at the
Accounts Date to the extent required by UK GAAP;     (iii)   disclose all the
assets of the Company as at the Accounts Date;

39



--------------------------------------------------------------------------------



 



  (iv)   make adequate provision for bad and doubtful debts;



  (b)   in the Accounts, in valuing work-in-progress no value was attributed in
respect of eventual profits and adequate provision was made for such losses as
were at the time of signature of the Accounts by directors of the Company
reasonably foreseeable as arising or likely to arise.



7.3   The profits and losses of the Company shown in the Accounts were not, save
as disclosed in the Accounts or in any note accompanying them, to any material
extent affected by any extraordinary, exceptional, unusual or non-recurring
income, capital gain or expenditure or by any other factor known to the
Warrantors rendering any such profit or loss for such period exceptionally high
or low.   7.4   The audited profit and loss accounts and audited balance sheets
of the Company contained in the Accounts were prepared on a consistent basis
with each other.   7.5   Except for obligations and liabilities reflected in the
Accounts, the Company has no off balance sheet obligation and liability of any
nature (matured or un-matured, fixed or contingent) to, any financial interest
in, any third party or entities, the purpose or effect of which is to defer,
postpone, reduce or otherwise avoid or adjust the recording of debt expenses
incurred by the Company.   7.6   The Company has established and maintained
(i) disclosure controls and procedures (as defined in rule 13a-15 promulgated
under the Securities Exchange Act 1934 (the “Exchange Act”)) and (ii) internal
controls over financial reporting (as defined in rule 13a-15 promulgated under
the Exchange Act) consistent with reasonably prudent business practices for a
private limited company incorporated in England & Wales of similar size and
operating history. So far as the Warrantors are aware and in each case
consistent with reasonably prudent business practices for a private limited
company incorporated in England & Wales of similar size and operating history,
(i) such disclosure controls and procedures are effective to ensure that
material information relating to the Company is made known to the Company’s
senior management by others within those entities, (ii) such internal controls
over financial reporting provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with UK GAAP, (iii) there are no significant deficiencies
or material weaknesses in the design or operation of the Company’s internal
controls which could materially adversely affect the Company’s ability to
record, process, summarize and report financial data and (iv) there is no fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls.   8.   Accounting records  
8.1   The accounting records of the Company comply with the requirements of
sections 221 and 222 of the Act, do not contain or reflect any material
inaccuracy or discrepancy and present and reflect in accordance with generally
accepted accounting principles and standards the financial position of and all
transactions entered into by the Company or to which it has been a party.   8.2
  All relevant financial books and records of the Company are in its possession
or

40



--------------------------------------------------------------------------------



 



    otherwise under its direct control.   8.3   Where any of the records of the
Company are kept on computer, the Company:



  (a)   is the owner of all hardware and properly and irrevocably licensed to
use all software necessary to enable it to use the records as they have been
used in its business to the date of this Deed and to Completion;     (b)   does
not share any hardware or software relating to the records with any person; and
    (c)   maintains back up records and support in the event of any fault or
failure of such computer hardware and software.



9.   Management Accounts       The Management Accounts have been carefully
prepared on bases consistent with the Accounts and otherwise in accordance with
good accounting practice and generally accepted accounting practices (to the
extent applicable to unaudited accounts), fairly reflect the trading position of
the Company as at their date and for the period to which they relate and are not
affected by any extraordinary, exceptional, unusual or non-recurring income,
capital gain or expenditure or by any other factor known by the Warrantors
rendering profits or losses for the period covered exceptionally high or low.  
10.   Events since the Accounts Date   10.1   Since the Accounts Date and save
as Disclosed in the Management Accounts or the Disclosure Letter there has been
no material change in:



  (a)   the financial prospects of the Company;     (b)   the value or state of
assets or amount or nature of liabilities as compared with the position
disclosed in the Accounts.



10.2   The Company has since the Accounts Date carried on its business in the
ordinary course and without interruption, so as to maintain it as a going
concern and paid its creditors in the ordinary course and within the credit
periods agreed with such creditors.   10.3   Since the Accounts Date no material
supplier of the Company has ceased or restricted supplies or threatened so to
do, there has been no loss or material curtailment of the business transacted by
the Company with any customer which at any time in the preceding financial year
represented 10 per cent or more of the turnover of the Company and the
Warrantors are not aware of any circumstances likely to give rise to any of the
above.   10.4   Since the Accounts Date the Company has not:



  (a)   incurred or committed to incur:

41



--------------------------------------------------------------------------------



 



  (i)   material capital expenditure exceeding £50,000; or     (ii)   any
liability whether actual or contingent except for full value or in the ordinary
course of business;



  (b)   acquired or agreed to acquire:



  (i)   any asset for a consideration higher than its market value at the time
of acquisition or otherwise than in the ordinary course of business; or     (ii)
  any business or substantial part of it or any share or shares in a body
corporate;



  (c)   disposed of or agreed to dispose of, any of its assets except in the
ordinary course of business and for full value;     (d)   repaid wholly or in
part any loan except upon the due date or dates for repayment;     (e)   issued
or allotted share or loan capital except for share option grants to employees or
consultants to the Company and which is disclosed, purchased or redeemed any
shares, increased its authorised share capital except as required to meet
commitments to option holders and which is disclosed, reduced or re-organised
its share capital or agreed to do so; or     (f)   declared or paid any
distribution of profit, including for the avoidance of doubt any dividends;    
(g)   made any material change in its accounting methods, principles or
practices, except as required by concurrent changes in UK GAAP.



10.5   None of the debts included in the Accounts or any of the debts
subsequently arising have been the subject of factoring by the Company and the
Warrantors are not aware of any circumstances which could result in any
presently outstanding debt in excess of £10,000 individually or £50,000 in
aggregate not being paid in full.

Financial



11.   Financial commitments and borrowings   11.1   Complete and accurate
details of all overdraft, loan and other financial facilities available to the
Company and the amounts outstanding under them at the close of business on the
day preceding the date of this Deed together with a complete and accurate list
of all persons authorised under any banking arrangements to execute relevant
documentation arising out of or in connection with such facilities for and on
behalf of the Company are set out in the Disclosure Letter and none of the
Warrantors nor the Company has done anything, or omitted to do anything, as a
result of which the continuance of any of those facilities might be affected or
prejudiced.   11.2   The Company is not a party to, or has agreed to enter into,
any lending, or purported lending, agreement or arrangement (other than
agreements to give credit in the

42



--------------------------------------------------------------------------------



 



    ordinary course of its business).   11.3   The Company is not exceeding any
borrowing limit imposed upon it by its bankers, other lenders, its articles of
association or otherwise nor has the Company entered into any commitment or
arrangement which might lead it so to do.   11.4   No overdraft or other
financial facilities available to the Company are dependent upon the guarantee
of or security provided by any other person.   11.5   No event has occurred or
been alleged which is or, with the passing of any time or the giving of any
notice, certificate, declaration or demand, would become an event of default
under, or breach of, any of the terms of any loan capital, borrowing, debenture
or financial facility of the Company or which would entitle any person to call
for repayment prior to normal maturity.   11.6   The Company is not, nor has it
agreed to become, bound by any guarantee, indemnity, surety or similar
commitment.   11.7   The Company has not received any grants, allowances, loans
or financial aid of any kind from any government departmental or other board,
body, agency or authority which may become liable to be refunded or repaid in
whole or in part.   11.8   The Company has not engaged in financing of a type
which is not required, to be or has not been, shown or reflected in the
Accounts.   11.9   The Company has no outstanding obligations in respect of a
derivative transaction, including but not limited to, any foreign exchange
transaction (other than relating to the sale of its assets in foreign countries)
other than under any derivative transaction that has been Disclosed.   12.  
Insurances   12.1   The Disclosure Letter contains a complete and accurate list
of the Policies held by the Company as at the date of this Deed including, for
each such Policy; the Policy title, the insurer, the annual premium payable and
Policy limits.   12.2   The Policies are valid and enforceable and all premiums
due have been paid. There are no outstanding claims or so far as the Warrantors
are aware circumstances likely to give rise to a claim under the Policies or
which would be required to be notified to the insurers and nothing has been done
or omitted to be done which has made or, so far as the Warrantors are aware,
would be reasonably likely to make any Policy void or voidable, including
without limitation, any misleading statements or omissions on the part of the
officers of the Company to the insurers or their brokers in relation to the
original application or renewal application for Policies, or as a result of
which the renewal of any Policy would be reasonably likely be refused or the
premiums due in respect of them may be liable to be materially increased.   12.3
  There are no claims outstanding or pending, or so far as the Warrantors are
aware, threatened, against the Company, which would not be fully covered by
insurance, other than any “excess” payable by the Company in respect of such
claims, where for

43



--------------------------------------------------------------------------------



 



    the avoidance of doubt “excess” shall mean the first payment payable by the
insured and known as the “insurance deductible” in the United States of America.
  12.4   The Disclosure Letter accurately sets forth, with respect to each
Policy maintained by or at the expense of, or for the direct or indirect benefit
of, the Company: (i) the name of the insurance carrier that issued such Policy
and the Policy number of such Policy; (ii) whether such Policy is a “claims
made” or and “occurrences” Policy; (iii) a description of the coverage provided
by such Policy and the material terms and provisions of such Policy (including
all applicable coverage limits, deductible amounts and co-insurance
arrangements); (iv) the annual premium payable with respect to such Policy , and
the cash value (if any) of such Policy; and (v) a description of any claims
pending, with respect of such Policy. The Disclosure Letter also identifies
(1) each pending application for insurance that has been submitted by or on
behalf of the Company, and (2) each risk-sharing arrangement affecting the
Company or any of its assets. The Company has made available to the Purchaser
accurate summaries of all of the Policies identified the Disclosure Letter
(including all renewals thereof and endorsements thereto) and all of the pending
applications identified in the Disclosure Letter.

Trading and contracts



13.   Contracts and commitments   13.1   All contracts, agreements,
transactions, obligations, commitments, understandings or arrangements requiring
in relation to its performance any payment in excess of £25,000 to which the
Company is a party are Disclosed in the Disclosure Letter.   13.2   The Company
is not a party to any agreement, arrangement or commitment which:



  (i)   relates to matters outside its ordinary business or was not entered into
on arms’ length terms;     (ii)   cannot readily be fulfilled or performed by it
on time; or     (iii)   cannot be terminated, without giving rise to any
liabilities on it, by it giving 3 months’ notice or less.



13.3   The Company has not:



  (a)   outstanding any bid, tender, sale or service proposal which is material
in relation to its business or which, if accepted, would be reasonably likely to
result in a loss; or     (b)   granted any power of attorney or other such
authority (whether express or implied) which is still outstanding.



13.4   No Warrantor is aware of any actual, or alleged breach, invalidity,
grounds for termination, grounds for rescission, grounds for avoidance or
grounds for repudiation of, any material contract to which the Company is a
party.   13.5   All of the current clients and customers of the Company that
represent individually

44



--------------------------------------------------------------------------------



 



    more than 5% of income invoiced are Disclosed and the Disclosure Letter
annexes complete and accurate copies of each such client agreement (“Client
Agreements”) and there are no collateral terms (except those implied by law)
that materially affect the Client Agreements and save as mentioned therein none
of the clients or customers represents more than 5% of income invoiced during
the 12 months immediately preceding the date of this Deed and the Warrantors are
not aware of any client or customer of the Company which has withdrawn or is
considering withdrawing from or not placing with the Company all or any part of
the work placed with the Company during the twelve months immediately preceding
the date of this Deed.   13.6   There have been no material, written complaints
within the last two years or since incorporation, whichever is shorter, made by
any party thereto in respect of any aspect of any of the contracts with clients,
customers or suppliers so far as the Warrantors are aware nor with regard to the
performance of any agents or sub-contractors appointed by the Company to perform
any part of any such contract.   13.7   All current clients and customers
representing in excess of 5% of income invoiced have promptly paid or procured
the payment of any remuneration due to the Company and no credit notes or
refunds have been issued or have been agreed to be issued which, in any such
case, will further reduce the profit before taxation or further increase losses
before taxation shown in the Management Accounts.   13.8   No current client or
customer has, within the twelve months preceding this Deed, sought to negotiate
a reduction or material change in the terms of remuneration as contained in its
contract with the Company.   13.9   There is not outstanding any contract or
arrangement to which the Company is a party and to which any director, Warrantor
Associate, agent or employee of the Company and/or any associate thereof is or
has been interested whether directly or indirectly other than for contracts or
arrangements with respect to normal salary and bonuses and other employment
benefits and in the case of NVP, the Loan Agreement and Debenture.   13.10   No
person is entitled to receive from the Company any introduction fee brokerage or
other commission, whether in the form of cash or securities in connection with
the introduction of or continuation of any business to or with the Company,
including without limitation, in relation to any debt or equity investments in
the Company whether completed or not.   13.11   Neither the Company, nor, so far
as the Warrantors are aware, any director, officer, employee or agent of the
Company, has directly or indirectly, (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback or other payment to any person or
governmental or quasi-governmental body, regardless of form, whether in money,
property, or services (other than promotional gifts or corporate hospitality
made in the ordinary course of business), either (i) to obtain favourable
treatment in securing any contract, or (ii) to pay for favourable treatment for
any contract secured; or (iii) to obtain special concessions or for special
concessions already obtained for or in respect of the Company, or (iv) in
violation of any Applicable Law; or (b) established or maintained any fund or
asset that has not been recorded in the books and records of the Company.

45



--------------------------------------------------------------------------------



 



14.   Terms of trade       The Company has not given any guarantee or warranty
(other than any implied by law) or made any representation in respect of any
product or services sold or supplied by it nor has it accepted any liability to
service, maintain, repair or otherwise do or refrain from doing anything in
relation to such goods or services after they have been sold or supplied by it
which could give rise to a liability in excess of £25,000 individually or
£100,000 in aggregate except for those contained in its standard conditions of
trading, a complete and accurate copy of which is Disclosed.   15.   Product
liability       The Company has not manufactured, sold or provided any product
or service which does not in every respect comply with all Applicable Law,
regulations or standards or which is defective or dangerous or not in accordance
with any representation or warranty, express or implied, given in respect of it.
  16.   Licences and consents   16.1   The Company is incorporated under the
laws of England & Wales and has the requisite corporate or other power and
authority and all necessary governmental authority, approvals and consents to
own, lease and operate its assets and property and to carry on its business as
now being conducted.   16.2   Complete and accurate details of all licences,
consents, permissions, authorisations and approvals required by the Company or
which the Company knows will be required for the carrying on of its business are
contained in the Disclosure Letter and all of them have been obtained by it and
are in full force and effect.   16.3   As far as the Warrantors are aware, all
reports, returns and information required by law or as a condition of any
licence, consent, permission, authorisation or approval to be made or given to
any person or authority in connection with the business of the Company have been
made or given to the appropriate person or authority and there are no
circumstances which indicate that any licence, consent, permission,
authorisation or approval might not be renewed in whole or in part or is likely
to be revoked, suspended or cancelled or which may confer a right of revocation,
suspension or cancellation.   17.   Trading partners   17.1   The Company does
not act or carry on business in partnership with any other person and is not a
member of any corporate or unincorporated body, undertaking or association.  
17.2   The Company is not a party to any joint venture agreement or arrangement
or any agreement or arrangement under which it is to participate with any other
person in any business.

46



--------------------------------------------------------------------------------



 



17.3   The Company is not a party to any agency, distributorship, licence or
management agreement or is a party to any contract or arrangement which
restricts its freedom to carry on its business as currently carried on.   18.  
Competition and trade regulation law   18.1   The Company is not nor has it been
a party to any agreement or arrangement nor has it been engaged in any practice,
which in whole or in part infringes or may be invalidated by any anti-trust,
restrictive trade practice, fair trading or consumer protection laws or
legislation in any jurisdiction in which the Company carries on business
including Articles 81 or 82 of the EC Treaty or any subordinate regulations or
directives, the Fair Trading Act 1973, Chapters I or II of the Competition Act
1998, the Enterprise Act 2002 or any secondary legislation made under any of
them.   18.2   The Company has not:



  (a)   given any assurances, undertakings or commitments to, or is subject to,
any order of, or has received any request for information from or as far as the
Warrantors are aware investigation by;     (b)   received, nor as far as the
Warrantors are aware, is it likely to receive any process, notice or
communication, formal or informal by or on behalf of;     (c)   been or is a
party to, or is or has been concerned in, any agreement or arrangement in
respect of which a request for guidance or an application for negative clearance
and/or exemption has been made to



    the Office of Fair Trading, the Competition Commission, the Secretary of
State, the European Commission or any other governmental or other authority,
court, tribunal, department, board, body or agency of any country having
jurisdiction in anti-trust or similar matters in relation to any business of the
Company.   18.3   The Company has not received nor applied for any aid from any
European Community member state or through any state resources in breach of
Articles 87 and 88 of the Treaty of Rome.   18.4   The Company has not received,
nor so far as the Warrantors are aware is it likely to receive any complaint or
threat of complaint from any other person in relation to alleged infringements
of any anti-trust, restrictive trade practice, fair trading or consumer
protection laws or legislation in any jurisdiction in which the Company carries
on business.   19.   Compliance with law   19.1   The Company has not committed
nor is it liable for, and so far as the Warrantors are aware no claim has been
or, will be made that it has committed or is liable for, any criminal, illegal
or unlawful act imposed by or pursuant to Applicable Law or otherwise.   19.2  
The Company has not received written notification that any investigation or
inquiry is

47



--------------------------------------------------------------------------------



 



    being, or has been, conducted by, or received any request for information
from any Governmental Authority in respect of its affairs and, so far as the
Warrantors are aware, there are no circumstances which would give rise to such
investigation, inquiry or request.   19.3   None of the activities, contracts or
rights of the Company is ultra vires, unauthorised, invalid or unenforceable or
in breach of any contract or covenant and all documents in the enforcement of
which it may be interested are valid.   19.4   As far as the Warrantors are
aware, the Company is in compliance with the Applicable Laws applicable to its
assets and its business and operations, including all Applicable Laws applicable
to the Company’s relationship with its employees.   20.   Litigation and
disputes   20.1   Except for actions to recover any debt incurred in the
ordinary course of the business owed to the Company where each individual debt
and its costs outstanding amounts to less than £1,000:



  (a)   neither the Company nor any person for whose acts the Company may be
liable is engaged in any litigation, arbitration, administrative or criminal
proceedings, whether as claimant, respondent or otherwise;     (b)   no
litigation, arbitration, administrative or criminal proceedings by or against
the Company or any person for whose acts it may be liable are so far as the
Warrantors are aware threatened or expected and, as far as the Warrantors are
aware, none are pending;     (c)   as far as the Warrantors are aware, there are
no facts or circumstances likely to give rise to any litigation, arbitration,
administrative or criminal proceedings against the Company or any person for
whose acts it may be liable.



20.2   The Company is not subject to any order or judgment given by any court or
Governmental Authority or has not been a party to any undertaking or assurance
given to any court or governmental or other authority, department, board, body
or agency which is still in force, nor as far as the Warrantors are aware are
there any facts or circumstances likely to give rise to it becoming subject to
such an order or judgment or to be a party to any such undertaking or assurance.

Assets



21.   Ownership and condition of assets   21.1   Each of the assets included in
the Accounts or acquired by the Company since the Accounts Date (other than the
Real Property and current assets subsequently disposed of or realised in the
ordinary course of business) is owned both legally and beneficially by the
Company free from Encumbrances and any third party rights and, if capable of
possession, is in its possession.   21.2   The Company has not acquired, or
agreed to acquire, any asset on terms that title to

48



--------------------------------------------------------------------------------



 



    that asset does not pass until full payment is made or all indebtedness
incurred in connection with the acquisition is discharged.   21.3   The assets
owned by the Company, together with all assets held under hire purchase, lease
or rental agreements which are contained in the Disclosure Letter, comprise all
assets necessary for the continuation of the business of the Company as it is
currently carried on in all material respects.   22.   Charges and Encumbrances
over assets   22.1   No Encumbrance (other than a lien arising by operation of
law in the ordinary course of trading) or other form of security or encumbrance
or equity on, over or affecting the Shares or the whole or any part of the
undertaking or assets of the Company, including any investment in any other
company, is outstanding and, apart from this Deed, there is no agreement or
commitment to give or create any of them and no claim has been made by any
person to be entitled to any of them.   22.2   No floating charge created by the
Company has crystallised and there are no circumstances likely to cause such a
floating charge to crystallise.   22.3   The Company has not received written
notice from any person intimating that it will enforce any security which it may
hold over the assets of the Company, and there are no circumstances likely to
give rise to such a notice.   23.   Intellectual Property   23.1   Complete and
accurate details of all registerable Intellectual Property and copies of all
licences and other agreements relating to it are contained in the Disclosure
Letter.   23.2   All Intellectual Property is either:



  (a)   in the sole legal and beneficial ownership of the Company free from all
licences, charges or other encumbrances; or     (b)   the subject of binding and
enforceable licences from third parties in favour of the Company:



  (i)   of which no notice to terminate has been received;     (ii)   or, so far
as the Warrantors are aware, all parties to which have fully complied with all
obligations in those licences; and     (iii)   in relation to which no disputes
have arisen or are foreseeable by the Warrantors;



      and in either case nothing has been done or omitted to be done whether by
the Company or as far as the Warrantors are aware by any person which would
jeopardise the validity, enforceability or subsistence of any Intellectual
Property or any such licences.



23.3   With regard to Intellectual Property which has been registered or is the
subject of an

49



--------------------------------------------------------------------------------



 



    application for registration, and is or will when duly registered be validly
registered, binding and enforceable and:



  (a)   in the case of registrations, all renewal fees have been paid and
renewals made by their due date and all such action necessary to preserve and
maintain the registration has been taken;     (b)   in the case of pending
applications, the Warrantors are aware of no reason why any such applications
should not proceed to grant;     (c)   (in the case of a patent application) the
invention which is the subject matter of such application has not been used or
published except experimentally prior to the date of the UK patent application
and the true and first inventors thereof have no outstanding rights to
compensation pursuant to the Patents Act 1977;     (d)   so far as the
Warrantors are aware, none of the Intellectual Property is subject to any claim,
application, opposition proceedings or attack by any other person; and     (e)  
so far as the Warrantors are aware, none of the Intellectual Property is subject
to any unauthorised use by any other person.



23.4   No licences, registered user or other rights have been granted or agreed
to be granted by the Company to any person in respect of any Intellectual
Property.   23.5   So far as the Warrantors are aware, the Company does not use
any Intellectual Property in respect of which any third party has any right,
title or interest.   23.6   The Intellectual Property that the Company purports
to own or to have the right to use constitutes all the Intellectual Property
required in connection with the conduct of the Company’s business as presently
carried on.   23.7   So far as the Warrantors are aware, at no time during the
past 6 years has there been any unauthorised use or infringement by any person
of any Intellectual Property.   23.8   So far as the Warrantors are aware, none
of the processes employed, or products or services dealt in, by the Company
(i) infringes any rights of any third party relating to intellectual property;
or (ii) makes the Company liable to pay a fee or royalty. No claims have been
made or are pending or so far as the Warrantors are aware, threatened, in
relation to any Intellectual Property against the Company.   23.9   So far as
the Warrantors are aware, except in the ordinary course of business and on a
confidential basis, no disclosure has been made of any of the confidential
information, know how, technical processes, financial or trade secrets or
customer or supplier lists of the Company.   23.10   Any names used by the
Company other than its corporate name are contained in the Disclosure Letter
and, so far as the Warrantors are aware, do not infringe the rights of any
person.   23.11   The Company does not use any software products, materials or
IT Systems which incorporate, contain or use in any manner (in whole or in part)
any Open Source Materials.

50



--------------------------------------------------------------------------------



 



23.12   The Company has not:



  (a)   incorporated or combined Open Source Materials with the Intellectual
Property; or     (b)   distributed or licensed Open Source Materials in
conjunction with any Intellectual Property.



23.13   The IT Systems are either owned by or properly licensed by the Company
and are the subject of valid and appropriate support and maintenance.   23.14  
None of the BT Agreements restrict in any way the Company’s ability to use its
rights in respect of its Intellectual Property for its business purposes
consistent with past practices.   24.   Data Protection Act   24.1   The Company
has complied in all respects with the provisions of the Data Protection Act 1984
(as amended, and where such provisions have not been superseded by the Data
Protection Act 1998) and the Data Protection Act 1998 (“DPA”) and the principles
contained in the DPA.   24.2   Insofar as personal data are subject to
registration or notification:



  (a)   the Company has at all times maintained full and accurate registration
or notification under the DPA and has operated wholly within the terms of such
registration or notification;     (b)   no disclosure has taken place outside
the terms of the Company’s registration or notification.



24.3   The Company has not been served with a notice under sections 10, 11 or 12
of the Data Protection Act 1998.   24.4   The Company has not been served with
any information or enforcement notice under the DPA nor are there any
circumstances which might give rise to the Company being served with such a
notice in the future.

Employment



25.   Directors and employees   25.1   Complete and accurate details of the
terms and conditions of employment of all employees of the Company, including
the date of commencement of their continuous period of employment and, so far as
the Warrantors are aware, any arrangements or assurances (whether or not legally
binding) in relation to their employment are Disclosed.

51



--------------------------------------------------------------------------------



 



25.2   Complete and accurate details of the terms of engagement of all
contractors, freelancers, casual workers and other similar persons engaged by
the Company are Disclosed.   25.3   The Company has maintained up-to-date,
adequate and suitable records regarding the service and terms and conditions of
employment of each of its employees.   25.4   The Company has maintained
up-to-date adequate and suitable records for the purposes of the Working Time
Regulations and has complied with all other obligations to its workers (as
“workers” is defined in Regulation 2 of the Working Time Regulations) and there
are, as far as the Warrantors are aware, no claims capable of arising or pending
or threatened by any officer or employee or former officer or employee or the
Health and Safety Executive or any local authority Environmental Health
Department or any trade union or employee representative related to the Working
Time Regulations.   25.5   The Company is not a party to any consultancy
agreement, any agreement for management services or any contract for services.  
25.6   Since the Accounts Date there has been:



  (a)   no material alteration in the terms of employment or any material change
in the number of employees employed by the Company; or     (b)   no increase in
the fees, remuneration or benefits paid or payable to the directors or
Warrantors, in their capacity as employees of the Company, nor are any
negotiations for any such increase current or planned by the Company to take
place in the next 6 months; or     (c)   no increase in any fees, remuneration
or benefits paid or payable to any employee of the Company which, individually
or in aggregate, would be material to the Company, nor are any negotiations for
any such increase current or planned by the Company to take place in the next
6 months; or     (d)   no increase in any fees, remuneration or benefits paid or
payable to any consultants or contractors to the Company, nor are any
negotiations for any such increase current or planned by the Company to take
place in the next 6 months.



25.7   No officer or employee of the Company is remunerated on a profit-sharing,
bonus or commission basis.   25.8   No amount is owing to any present or former
officer or employee of the Company other than reimbursement for reasonable
travel expenses incurred in the ordinary course of the Company’s business.  
25.9   Save for the Scheme which has been Disclosed, there is no other share
option or share incentive scheme in operation by or in relation to the Company
for any of its officers or employees nor is the introduction of such a scheme
proposed.

52



--------------------------------------------------------------------------------



 



25.10   The Company has at all relevant times complied with all its obligations
under statute and otherwise concerning the health and safety at work of its
employees and there are no claims capable of arising or (so far as the
Warrantors are aware) pending or threatened by any employee or third party in
respect of any accident or injury which are not covered by insurance.   25.11  
Save as provided for or taken into account in the Accounts or the Management
Accounts since incorporation:



  (a)   no claim or liability to make any payment of any kind to any person who
is or has been an officer or employee has been received or incurred by the
Company whether under the Employment Rights Act 1996, Sex Discrimination Act
1975, the Race Relations Act 1976 and the Disability Discrimination Act 1995 or
otherwise; and     (b)   no gratuitous payment of a material amount individually
or in aggregate has been made or promised by the Company in connection with the
actual or proposed termination or suspension of employment or variation of any
contract of employment of any present or former officer or employee.



25.12   No officer or employee of the Company has given notice or is under
notice of dismissal within the last 3 months nor are there any service contracts
between the Company and its officers or employees which cannot be terminated by
the Company by 12 weeks notice or less without giving rise to a claim for
damages or compensation (other than a statutory redundancy payment).   25.13  
The Company has not, in contravention of the Act:



  (a)   entered into any arrangement involving the acquisition of non-cash
assets from or disposal to;     (b)   granted any loan or quasi-loan to or
entered into any guarantee or credit transaction with; or     (c)   provided any
security in connection with any loan, quasi-loan or credit transaction to or
with



    any director or person connected with a director within the meaning of the
Act.   26.   Industrial relations   26.1   The Company is not a party to any
contract, agreement or arrangement with any trade union or other body or
organisation representing any of its employees.   26.2   So far as the
Warrantors are aware, the Company has in relation to its officers and employees
and former officers and employees complied with all conditions of service,
customs and practices and, where relevant, all collective agreements,
recognition agreements, workforce agreements and relevant agreements for the
time being.   26.3   Within the last 12 months, the Company has not:

53



--------------------------------------------------------------------------------



 



  (a)   given notice of any redundancies to the Secretary of State, started
consultations with any appropriate representatives or failed to comply with any
obligation under the provisions of Chapter II Trade Union and Labour Relations
(Consolidation) Act 1992.     (b)   been a party to any relevant transfer as
defined in the Transfer of Undertakings (Protection of Employment) Regulations
1981 or has failed to comply with any duty to inform and consult any appropriate
representatives under the Regulations save as Disclosed.



26.4   No dispute has arisen between the Company and a material number or
category of its employees nor are there any present circumstances known to the
Warrantors which are likely to give rise to any such dispute.



27.   Pensions



27.1   Save for the Pension Scheme, or each plan, scheme, agreement,
arrangement, custom or practice disclosed there is not in operation by the
Company and there has not, at any time, been in operation by the Company (and no
proposal has been announced by the Company to enter into or establish) any plan,
scheme, agreement, arrangement, custom or practice (whether legally enforceable
or not or whether or not approved by the Inland Revenue) for the payment of (or
for the payment of any contribution towards), any pensions, allowances, lump sum
or other like benefits payable on retirement, death, termination of employment
or during periods of sickness or disablement, for the benefit of any of the
employees (or ex-employees) or directors (or ex-directors) of the Company or for
the benefit of the dependants of any such employees or directors of the Company.



27.2   In relation to the Pension Scheme or each plan, scheme, agreement,
arrangement, custom or practice disclosed:



  (a)   Full and accurate details:



  (i)   of it (including, where appropriate, copies of the current governing
documentation, any insurance policy, booklets and announcements, relevant
details of all of the employees (or ex-employees) or directors (or ex-directors)
of the Company who are members of it and the benefits they are entitled to under
it;     (ii)   of the basis on which the Company and the employees who are
members of it make, or are liable to make, contributions to it; and     (iii)  
of any arrangements or assurances in respect of any compensation or payment
(including without limitation any pension payments) to be made to any employee
of the Company in the event of early retirement, redundancy or other termination
of employment however arising (including but not limited to grounds of
ill-health), however funded and whether or not legally binding)



      are contained in the Disclosure Letter;

54



--------------------------------------------------------------------------------



 



  (b)   all contributions which are payable by the Company in respect of it and
all contributions due from the employees as members of it have been duly made in
accordance with all applicable laws or requirements;     (c)   it has been
administered in all material respects in accordance with all applicable
requirements of the Pension Schemes Act 1993, the Pensions Act 1995, and in
accordance with the trusts, powers and provisions of such plans, schemes or
arrangements and all other applicable laws, regulations and requirements of any
competent government body or regulatory authority (including the requirements of
Article 141 of the Treaty of Amsterdam);     (d)   no undertakings or assurances
have been given to any of the employees of the Company as to the continuance,
introduction, increase or improvement of any rights or entitlements in relation
to pension, death, disability or retirement;     (e)   it is an exempt approved
scheme (within the meaning of Chapter I Part XIV of ICTA) or a personal pension
plan (within the meaning of Chapter IV Part XIV of ICTA) and nothing has been
done or omitted to be done which will or may result in the cessation of such
approval under ICTA and/or ITEPA;     (f)   all fees, charges and expenses
arising from the Pension Scheme or each plan, scheme, arrangement, custom or
practice disclosed due to be paid by the Company have been paid and where
required are reflected in the Accounts or Management Accounts and no services
have been rendered for which an account or invoice has not been delivered;    
(g)   every person who has had a right to join, or apply to join, it has been
properly advised of that right and no employee of the Company has been excluded
from membership of it or from any of the benefits under it in contravention of
Article 141 of the Treaty of Rome, section 62 Pensions Act 1995, the Part-time
Workers (Prevention of Less Favourable Treatment) Regulations 2000 (SI
1551/2000) or the Fixed Term Employees (Prevention of Less Favourable Treatment)
Regulations 2002 (SI 2002/2034);     (h)   all benefits (other than a refund of
contributions with interest where appropriate, spouses’ death in service and ill
health early retirement pensions) payable on the death of a member while in
service, or during a period of sickness or disability of a member, are fully
insured under a policy effected with an insurance company to which section 659B
ICTA applies and all insurance premiums due have been paid and the Warrantor is
not aware of any circumstances in which such insurance would be invalidated.
Each member has been covered for that insurance at the insurance company’s usual
rates and on its usual terms for persons in good health;     (i)   it provides
only money purchase benefits as defined in section 181 Pensions Schemes Act
1993;     (j)   there has been no breach of the trusts of the Pension Scheme or
of each plan, scheme, agreement, arrangement, custom or practice disclosed and
no claim or complaint has been threatened or made or litigation commenced
against the

55



--------------------------------------------------------------------------------



 



      Warrantor or the Company (or the trustees, administrators or principal
employer of the Pension Scheme or of each plan, scheme, agreement, arrangement,
custom or practice disclosed or any other person whom the Warrantor or the
Company is liable to indemnify or compensate) in respect of any matter arising
out of or in connection with the plan, scheme or arrangement and there are no
circumstances which may give rise to any such claim or litigation;     (k)   no
plan, proposal or intention to amend, discontinue in whole or in part or
exercise any discretion in relation to the Pension Scheme or each plan, scheme,
agreement, arrangement, custom or practice disclosed has been communicated to
any member of it;



27.3   The Company has complied with all of its obligations relating to
stakeholder pension schemes under the Welfare Reform and Pensions Act 1999, the
Personal Pension Schemes (Payments by Employers) Regulations 2000 (SI
2000/2692), and the Financial Services and Markets Act 2000.

Properties



28.   Leases/Owned Property       The Disclosure Letter contains a list of all
leasehold interests in real estate, easements, rights to access, rights-of-way
and other real property interests which are owned, or are leases, used or held
for use by the Company (collectively, the “Real Property”). The Real Property
listed in the Disclosure Letter constitutes all real property interests
necessary to conduct the business and operations of the Company as now
conducted. So far as the Warrantors are aware, there are no easements or other
real property interests, other than those listed in the Disclosure Letter, that
are required, or that have been asserted by a Governmental Authority to be
required, or that have been asserted by a Governmental Authority to be required,
to conduct the business and operations of the Company. The Company has made
available to the Purchaser true and complete copies of all leases pertaining to
the Real Property (including any and all amendments and other modifications of
such leases). All Real Property (including the improvements thereon) (i) is in
good condition and repair other than conditions that do not adversely affects
its use by the Company and consistent with its present use, (ii) is available to
the Company for immediate use in the conduct of its business and operations, and
(iii) so far as the Warrantors are aware complies in all material respects with
all applicable building or planning codes and in the regulations of any
Governmental Authority have jurisdiction.   29.   Contamination   29.1   No
Property is likely to be entered in any register introduced under the
Environment Act 1995 or otherwise as land which may be contaminated or which may
have been put to a contaminative use.   29.2   There is not on, in or under any
of the Properties or any adjoining property any substance which could give rise
to harm to human health or safety or damage to the Environment.

56



--------------------------------------------------------------------------------



 



29.3   Each property formerly owned or occupied by the Company was free of such
substances at the time it ceased to be owned or occupied by the Company.

Environment



30.   Other Environmental matters   30.1   The Company is not required to hold
any Environmental Consents.

57



--------------------------------------------------------------------------------



 



Schedule 4

(Limitations on liability)



1.   The liability of the Warrantors under the Warranties shall be reduced if
and to the extent that the loss shall have been recovered under clause 8 or the
Tax Covenant or pursuant to a claim arising in accordance with the covenant set
out in section 4.1(m) of the Sale Agreement (and vice versa).   2.   The
Warrantors shall not be liable for any Warranty Claim if, and to the extent
that, it is Disclosed provided that nothing in the Disclosure Letter shall limit
the Warrantors’ liability under the Tax Covenant or under the Indemnities.   3.
  The Warrantors shall not be liable for a Claim unless:



  (a)   the Warrantors’ Representative has received written notice from the
Purchaser giving reasonable details of the Claim and, if practicable, the
Purchaser’s estimate of the amount involved:



  (i)   save with respect to those matters identified in sub-paragraphs 3(a)(ii)
or (iii) or (iv) below, in the case of a Non-Tax Claim, not later than 31
March 2006; or     (ii)   in the case of any Claim arising in relation to
paragraph 23 (Intellectual Property) of Schedule 3, Part 2, not later than
2 years from Completion; or     (iii)   in the case of any Claim arising in
relation to paragraph 1 in Schedule 3, Part 1 (NVP Authority and
Enforceability), and the following paragraphs of Schedule 3, Part 2, being
paragraphs 1.1 (Capacity) and 6.1 (Accuracy and Adequacy of Information), not
later than 3 years from Completion; or     (iv)   in the case of any Claim
arising in relation to the following paragraphs of Schedule 3, Part 2 being
paragraphs 2.9 (Events Since Incorporation), 29 (Contamination) and 30
(Environmental Matters), not later than 6 years from Completion; or     (v)   in
the case of any Claim in relation to the Tax Warranties, six years from end of
the accounting period in which Completion occurs.



  (b)   save in relation to a contingent matter, in the case of a Non-Tax Claim
a request for arbitration shall have been filed and served on the Warrantors
Representative within 6 months after the date of notification pursuant to
paragraph (a) above;     (c)   save as set out in paragraph 4 below, the amount
of the Warranty Claim, when aggregated with all other Warranty Claims made on
the same occasion or

58



--------------------------------------------------------------------------------



 



      previously, is equal to or exceeds £200,000 (in which case the Warrantors
shall be liable for the whole amount of all of the Warranty Claims and not
simply the excess).



4.   The limitation set out in paragraph 3(c) of this Schedule 4 shall not apply
in the case of paragraph of Schedule 3, Part 1 (NVP Authority and
Enforceability), and the following paragraphs of Schedule 3, Part 2 being
paragraphs 1.1 (Capacity), 6.1 (Accuracy and Adequacy of Information), 9
(Management Accounts) and 10 (Events Since the Accounts Date).   5.   Save as
set out in paragraphs 6 and 7 of this Schedule 4, the aggregate liability of the
Warrantors in respect of any Non-Tax Claims shall not exceed 15% of the
Consideration, such amount to be calculated as at the date of Completion by
valuing the Purchaser Common Stock at the Purchaser Common Stock Per Share Value
and the Non-Qualified Redeemable Preferred Stock at Face Value and the Exchange
Options in accordance with Clause 5.5.   6.   In the event of a Non-Tax Claim or
Non-Tax Claims arising pursuant to paragraph 23 of Schedule 3, Part 2
(Intellectual Property), the aggregate liability of the Warrantors shall not
exceed $11,100,000.   7.   In the event of a Claim arising under the Tax
Warranties or pursuant to a Non-Tax Claim or Non-Tax Claims arising pursuant to
paragraph 1 of Schedule 3, Part 1 (NVP Authority and Enforceability) and the
following paragraphs of Schedule 3, Part 2 being paragraphs 1.1 (Capacity), 6.1
(Accuracy and Adequacy of Information), 2.9 (Events Since Incorporation), 29
(Contamination) and 30 (Environmental Matters), the aggregate liability of the
Warrantors shall not exceed 80% of the Consideration, such amount to calculated
as at the date of Completion by valuing the Purchaser Common Stock at the
Purchaser Common Stock Per Share Value and the Non-Qualified Redeemable
Preferred Stock at Face Value and the Exchange Options in accordance with clause
5.5.   8.   The Warrantors shall not be liable for any Claim:



  (a)   if and to the extent that a liability arises or is increased as a result
of any voluntary act or omission of the Purchaser (or any persons deriving title
from it) or the Company after Completion done outside the ordinary course of
business and other than:



  (i)   pursuant to a legally binding obligation entered into by the Company
before Completion; or     (ii)   in order to comply with any law.



  (b)   to the extent that the same is specifically provided for in the
Accounts; or, save in respect of a Claim under the Tax Covenant, in the
Management Accounts;     (c)   which is a Non-Tax Claim, if and to the extent
that the loss in respect of which the Non-Tax Claim is made is recovered under
an insurance policy of the Company in force on the date of such loss save to the
extent that such recovery results in an increase in insurance premiums;

59



--------------------------------------------------------------------------------



 



  (d)   to the extent that the Claim occurs wholly or the amount thereof is
increased as a result of:



  (i)   any change in the accounting principles or practices of the Purchaser
introduced or having effect after the date of this Agreement other than a change
which is necessary to comply with generally accepted accounting principles or
practices in the United Kingdom applicable to the Company or with any relevant
legislation; or     (ii)   any increase in the rates of taxation made after the
date hereof which was not announced on or before the date of this Agreement; or
    (iii)   any change in the accounting reference date of the Company.



9.   If the Warrantors make any payment to the Purchaser or the Company in
relation to any Non-Tax Claim and the Purchaser or the Company subsequently
receives from a third party any sum referable to, or any benefit which would not
have been received but for the circumstances giving rise to, the subject matter
of that Non-Tax Claim, the Purchaser shall, once it or the Company has received
such sum or benefit, immediately repay or procure the repayment to the
Warrantors of either:



  (a)   the amount of such receipt (after deducting an amount equal to the
reasonable costs of the Purchaser or the Company incurred in recovering such
receipt and any Taxation payable on it); or if less;     (b)   the amount paid
by the Warrantors,



    together with any interest paid to the Purchaser or the Company in respect
of such amount.   10.   Notwithstanding anything to the contrary set out in this
Deed, the aggregate liability of a Warrantor in respect of any Warranty Claim,
claim under the Indemnities and Claim under the Tax Covenant shall not in
aggregate exceed 80% of the Consideration multiplied by the consideration
received by that Warrantor and divided by the aggregate consideration of all
Warrantors.

60



--------------------------------------------------------------------------------



 



Schedule 5

Tax Schedule

Part 1 — Definitions and interpretation



1.   Definitions and interpretation   1.1   In this Deed, unless the context
otherwise requires, the following words have the following meanings:       “CAA”
means Capital Allowances Act 2001.       “Claim for Taxation” means any notice,
demand, assessment, letter or other document issued or action taken by any Tax
Authority or any person (including the Company) indicating that any person is or
may be placed or sought to be placed under either a Liability to Taxation or a
claim for Taxation to which paragraph 5 may apply.       “ICTA” means the Income
and Corporation Taxes Act 1988.       “Liability to Taxation” means:



  (c)   any liability to make a payment of or in respect of Taxation regardless
of whether such Taxation is chargeable or attributable directly or primarily to
the Company or to any other person;     (d)   the loss of any Relief which would
(were it not for the loss) have been available to the Company and which has been
treated as an asset in preparing the Accounts or taken into account in computing
(and so reducing) or obviating any provision for deferred taxation which appears
in the Accounts (or which, but for the availability or presumed availability of
such Relief prior to its loss, would have appeared in the Accounts);     (e)  
the setting off against any liability to Taxation or against Profits earned,
accrued or received on or before Completion of any Relief which arises in
respect of any period after Completion or in respect of any Transaction effected
on or after Completion in circumstances where, but for the setting off, the
Company would have had a liability to Taxation in respect of which the Purchaser
(ignoring any limitations on liability contained herein) would have been able to
make a claim against the Warrantors under the Covenant for Taxation;     (f)  
any liability to make a payment by way of indemnity or damages, or any other
payment pursuant to a contract or arrangement, in each case arising out of or in
connection with Taxation;

61



--------------------------------------------------------------------------------



 



  (g)   and references to a Liability to Taxation shall include the settlement
of a Claim for Taxation.



    “Profits” means income, profits and gains, the value of any supply and any
other consideration, value or receipt used or charged for Taxation purposes and
references to “Profits earned, accrued or received” include Profits deemed to
have been earned, accrued or received for Taxation purposes.       “Purchaser’s
Relief” means a Relief falling within the definition of Liability to Taxation.  
    “Relevant Claim or Surrender” means any claim or surrender to or by the
Company of:



  (h)   group relief under Chapter IV, Part X, ICTA.     (i)   advance
corporation tax under Section 240, ICTA. or     (j)   a tax refund under
Section 102, Finance Act 1989     (k)   or any group payment arrangement made
pursuant to Section 36, Finance Act 1998.



    “Relief” means any relief, loss, allowance, exemption, set-off, deduction or
credit in computing or against Profits or Taxation or any right to repayment of
Taxation and references to the “loss of any Relief” include the loss, reduction,
counteraction, disallowance, setting-off against Profits, crediting against a
liability to make an actual payment of Taxation or failure to obtain a Relief
and “lose” and “lost” shall be construed accordingly.       “Taxation” means all
forms of taxation and statutory, governmental, supra governmental, state,
provincial, local governmental or municipal impositions, duties, contributions
and levies (including withholdings and deductions), whether of the United
Kingdom or elsewhere in the world, whenever imposed and however arising and all
penalties, fines, charges, costs and interest, together with the cost of
removing any charge or other encumbrance, relating thereto and “Tax” shall be
construed accordingly provided that references to Taxation shall not extend to
stamp duty or penalties or interest in respect thereof.       “Tax Authority”
means any taxing or other authority, body or official competent to administer,
impose or collect any Taxation.       “Tax Claim” means a claim by the Purchaser
against the Warrantors under the Covenant for Taxation or that any of the
Taxation Warranties is untrue or inaccurate in any respect or is misleading or,
as the case may be, a claim by the Warrantors against the Purchaser under the
covenant in paragraph 5.       “TCGA” means the Taxation of Chargeable Gains Act
1992.       “TMA” means the Taxes Management Act 1970.

62



--------------------------------------------------------------------------------



 



    “Transaction” means any transaction, deed, act, event, omission, payment or
receipt of whatever nature and whether actual or deemed for Tax purposes and
references to “any Transaction effected on or before Completion” include the
combined result of two or more Transactions, the first or any one of which shall
have taken place or commenced (or be deemed to have taken place or commenced) on
or before Completion.       “VATA” means the Value Added Tax Act 1994.      
“Warrantor Associate” means any Warrantor or the Company and any other person
with whom the Warrantors or the Company is either associated (within the meaning
of section 417 ICTA) or connected (within the meaning of Section 839 ICTA).  
1.2   In this Schedule:



  (l)   a reference to a jurisdiction shall include any union, country, state,
province, district or division of whatever nature which imposes or raises
Taxation;     (m)   a reference to any law shall include any statute, law,
regulation, notice, directive or similar provision relating to Taxation, whether
of the United Kingdom or elsewhere;     (n)   references to specific parts of
the law of the United Kingdom shall be taken to include a reference to the law
of any other jurisdiction so far as the same may apply to the Company and may be
similar to or have a similar purpose to the law of the United Kingdom to which
reference is made; and     (o)   references to the VATA shall include all law
relating to value added tax in the United Kingdom and any value added, turnover,
sales, purchase or similar tax of any other jurisdiction and references to value
added tax shall be construed accordingly.

63



--------------------------------------------------------------------------------



 



Part 2 — Tax Warranties and Undertakings



2.   Tax Warranties       Events since the Accounts Date   2.1   Since the
Accounts Date:



  (a)   no transaction has occurred, either in circumstances where the
consideration actually received or receivable (if any) was less than the
consideration which could be deemed to have been received for Tax purposes or
which will give rise to a Liability to Taxation on the Company calculated by
reference to deemed as opposed to actual Profits;     (b)   no transaction has
occurred which will result in the Company becoming liable to pay or bear a
Liability to Taxation directly or primarily chargeable against or attributable
to another person;     (c)   no disposal has taken place or other event occurred
which will, or may have, the effect of crystallising a Liability to Taxation
which would have been included in the provision for deferred taxation contained
in the Accounts if such disposal or other event had been planned or predicted at
the Accounts Date;     (d)   the Company has not been a party to any transaction
for which any Tax clearance provided for by statute has been, or could have
been, obtained; and     (e)   no accounting period or period of account by
reference to which Taxation is measured of the Company has ended within the
meaning of Section 12, ICTA (basis of, and periods for, assessment).



    Records and compliance   2.2   The Company has duly complied with all
requirements imposed on it by law and in particular:



  (f)   the Company has paid all Taxation for which it is liable and made all
withholdings and deductions in respect, or on account, of any Taxation from any
payments made by it which it is obliged or entitled to make and has paid to the
appropriate Tax Authority all amounts so withheld or deducted;     (g)   the
Company will not be liable to pay any Tax the due date for payment of which will
arise in the 30 days following Completion;     (h)   the Company has properly
prepared and punctually submitted all notices, returns and applications for
clearances or consents required for Tax purposes and provided complete and
accurate information to any Tax Authority and all such notices, returns,
applications and information remain complete and accurate and in compiling the
same the Company has not taken the benefit of any doubt, such that the relevant
Tax Authority may discover information of

64



--------------------------------------------------------------------------------



 



      which it was not reasonably aware and thereby make an enquiry into or
dispute the Tax affairs of the Company;     (i)   the Company has kept and
maintained complete and accurate records, invoices and other documents and
information of whatever nature appropriate or requisite for Tax purposes and has
sufficient such records, invoices and other documents and information relating
to past events to calculate its liability to Taxation or the relief from
Taxation which would arise on any disposal or on the realisation of any assets
owned at Completion;     (j)   there are no disputes, unsettled or outstanding
assessments or appeals in respect of Taxation and the Company has not since
incorporation been subject to any enquiry, investigation or other dispute with
any Tax Authority and there are no circumstances which may give rise to such an
enquiry or dispute;     (k)   the Company has not since incorporation been
liable or will in respect of any Transaction occurring on or before Completion
become liable to pay any interest, penalty, fine or sum of a similar nature in
respect of Taxation nor, in relation to value added tax, has received any
penalty liability notice, surcharge liability notice or other written notice or
warning under the VATA; and     (l)   the Company has duly submitted all claims
and elections which have been assumed to have been made for the purposes of the
Accounts.



2.3   The Company has at all times been resident for Tax purposes in the United
Kingdom and the Company has not during the past six years paid and is not liable
to pay Tax in any other jurisdiction.   2.4   The Company has not since
incorporation received any audit, visit or inspection from any Tax Authority and
no such audit, visit or inspection to take place on or after Completion has been
arranged or requested.   2.5   The amount of Tax chargeable on the Company or
subject to withholding or deduction by the Company during any accounting period
ending since incorporation has not to any material extent depended on any
concession, agreement, dispensation or other formal or informal arrangement with
any Tax Authority.   2.6   The Company is not liable to be assessed to Tax as
agent for, or on account of, or otherwise on behalf of, any other person.   2.7
  The Company has not made any claim or application to pay any Tax by
instalments or to defer the payment of any Tax.   2.8   The Company is not
liable to pay corporation tax by instalments pursuant to Section 59E, TMA, or
any regulations made thereunder.       Employee shares   2.9   No shares or
securities have been issued by the Company, and no options have been granted or
issued in respect of such shares or securities, such that the Company will or

65



--------------------------------------------------------------------------------



 



    may be liable to account for income tax under the PAYE system or to collect
or pay any national insurance contributions.       VAT   2.10   The Company:



  (m)   is registered for the purpose of, and has complied in all respects with,
the VATA and is not subject to any conditions imposed or agreed with any Tax
Authority; and     (n)   is not, and has not within the last three years been a
member of a group for value added tax purposes under Section 43, VATA (groups of
companies).



2.11   The Company is not subject to The Value Added Tax (Payments on Account)
Order 1993.   2.12   All supplies made by the Company are taxable supplies, and
all input tax for which the Company has claimed credit has been paid by the
Company, in respect of supplies made to it relating to goods or services used or
to be used for the purpose of the business of the Company.   2.13   The Company
has not been required to give security under paragraph 4, Schedule 11, VATA
(power to require security and production of evidence).   2.14   The Company has
not made, nor will prior to Completion make, any election to waive exemption
under paragraph 2, Schedule 10, VATA (election to waive exemption).   2.15   The
Disclosure Letter contains full details of all assets owned by the Company to
which the provisions of Part XV, Value Added Tax Regulations 1995 (the Capital
Goods Scheme) may apply, including the date of acquisition, the cost of the
asset, the amount of the input tax for which credit has been claimed and the
adjustment period relating to that asset.   2.16   The Company has not claimed
credit for any input tax where the whole or any part of the consideration for
the relevant supply remains outstanding for more than 6 months after the date of
the invoice.       Customs duties   2.17   The Company has made all necessary
returns in relation to the collection and payment of customs duties, excise
duties and other Taxes having an equivalent effect and has provided to any
relevant Tax Authority all necessary information, returns and documentation and
paid all amounts due in relation to the same and within the prescribed time
limits.   2.18   Details of all bonds, recognisance and guarantees given to any
relevant Tax Authority, or of any duty deferment scheme or arrangement taken or
claimed, by or in relation to the Company are set out in the Disclosure Letter.

66



--------------------------------------------------------------------------------



 



    Balance sheet values   2.19   No Liability to Taxation will arise or be
incurred on a disposal by the Company of any of its assets for:



  (o)   in the case of each asset owned at the Accounts Date, a consideration
equal to the value attributed to that asset in preparing the Accounts; and    
(p)   in the case of each asset acquired since the Accounts Date, a
consideration equal to the consideration given for the acquisition.



2.20   The Company has not at any time in respect of any asset owned at the date
hereof made, nor will prior to Completion make, any claim under Sections 152 to
158 (inclusive), TCGA (replacement of business assets) and there is no proposal
or plan to make any such claim either in the claims and elections assumed to
have been made for the purposes of the Accounts or otherwise.       Close
company   2.21   The Company is not, nor has it at any time since incorporation
been, either a close company within the meaning of Section 414, ICTA (close
companies) or a close investment holding company for the purposes of
Section 13A, ICTA (close investment-holding companies).   2.22   The Company has
not at any time made any loan or advance or payment or given any consideration
or effected any transaction falling within Sections 419 to 422 (inclusive), ICTA
(loans to participators etc).       Group transactions   2.23   Since
incorporation the Company has not:



  (a)   been a member of a group of companies within the meaning of Section 170
TCGA (groups of companies);     (b)   acquired any asset from any other company
which was at the time of acquisition a member of the same group of companies as
that of which the Company was also a member; or     (c)   entered into any group
payment arrangements in respect of corporation tax pursuant to Section 36,
Finance Act 1998 (arrangements with respect to the payment of corporation tax).



2.24   No Liability to Taxation will be suffered by the Company in consequence
of Completion or otherwise by virtue either of this Agreement or of the Company
ceasing to be a member of a group of companies with any other company.   2.25  
The Disclosure Letter gives full details of all Relevant Claims and Surrenders
in respect of each accounting period of the Company ending since incorporation
and there are no other arrangements or agreements made by the Company in respect
thereof.

67



--------------------------------------------------------------------------------



 



2.26   There are no circumstances by virtue of which Sections 410 or 413, ICTA
(arrangements for transfer of company to another group or consortium) would
prevent the Company being treated as a member of the same group of companies
within Chapter IV, Part X, ICTA (special provisions) for any accounting period
commencing on or before the date of this Agreement or Completion.   2.27   The
Company has not claimed relief from stamp duty under section 42 Finance Act 1930
or section 76 Finance Act 1986 which is liable to be or could in any
circumstances be withdrawn at any time on or after Completion.   2.28   The
Company has not made, nor is proposing to make an election under any law whereby
a Liability to Taxation that arises primarily upon another person, or by
reference to Profits which are not earned, accrued or received by the Company,
may fall upon the Company.       Deductible expenses   2.29   The Company has
not since the Accounts Date made or provided and is not under any obligation
currently or for the future to make any payment of an income or revenue nature
which, or to provide a benefit the cost of which, will be prevented from being
deductible for Tax purposes, whether as a deduction in computing the profits of
a trade or as an expense of management or as a charge on income.   2.30   The
accounting treatment adopted by the Company in its accounts in relation to any
loan relationship as defined in Section 81, Finance Act 1996 (meaning of “loan
relationships” etc.) will be treated as an authorised accounting method for the
purposes of Section 85, Finance Act 1996 (authorised accounting methods).   2.31
  The Company has not been a party to a loan relationship treated as being for
an unallowable purpose within the meaning of Paragraph 13 Schedule 9, Finance
Act 1996 (loan relationships for unallowable purposes).       Dividends and
distributions   2.32   The Company has not at any time purchased, repaid or
redeemed or agreed to purchase, repay or redeem its share capital, or
capitalised or agreed to capitalise in the form of redeemable shares or
debentures any profits or reserves, or otherwise issued any share capital or
other security as paid up otherwise than by the receipt of new consideration
within the meaning of Section 254, ICTA (interpretation of Part VI).   2.33  
The Company has not at any time been a party to or otherwise involved in any
transaction to which Sections 213 to 218 (inclusive), ICTA (exempt distributions
etc.) applied.       Inheritance tax and gifts   2.34   No circumstances exist
under which any power within Section 212, Inheritance Tax Act 1984 (powers to
raise tax) could be exercised in relation to, and there is no Inland

68



--------------------------------------------------------------------------------



 



    Revenue charge (within the meaning of Section 237, Inheritance Tax Act 1984
(imposition of charge)) attaching to, or which may attach to any shares or
securities in or over any assets of the Company.   2.35   The Company is not
liable and there are no circumstances in existence as a result of which it may
become liable to be assessed to Tax as donor or donee of any gift or transfer or
transferee of value.       Anti-avoidance   2.36   The Company has not:



  (a)   entered into, or been party to, any scheme or arrangement designed for
the purpose of avoiding Taxation, such that a Liability to Taxation may arise
after Completion as a result of or in consequence of such a scheme or
arrangement; or     (b)   acquired or disposed of any asset, or entered into any
Transaction whatsoever, otherwise than by way of a bargain at arms length.



2.37   The Company has complied in all respects with the requirements of
Schedule 28AA,ICTA (provision not at arms length) and any law made pursuant or
with respect thereto. The Company has not entered into or applied for an
agreement with the Inland Revenue pursuant to Section 85, Finance Act 1999
(advance pricing agreements).       Losses and ACT   2.38   In the past three
years prior to Completion there has been no major change in the nature or
conduct of the trade of business carried on by the Company for the purposes of
Section 245 (calculation etc. of ACT on change of ownership of company),
Section 768 (change of ownership of company: disallowance of trading losses)
Section 768A (change in ownership disallowance of carry back trading losses) or
Section 768B, ICTA (change in ownership of investment company: deduction
generally).

Liability for tax primarily due from another person



2.39   No Transaction has occurred in consequence of which the Company has or
may incur a Liability to Taxation primarily chargeable against some other person
(whether by reason of another company being or having been a member of the same
group of companies or otherwise).

Capital Allowances



2.40   All expenditure which the Company has incurred or may incur under any
subsisting commitment on the provision of machinery or plant or industrial
buildings (in each case within the meaning of the CAA) has qualified or will
qualify (if not deductible as a trading expense of a trade carried on by the
Company) for writing-down allowances under the CAA.   2.41   The value
attributed in the Accounts to each asset or pool of assets is such that on a

69



--------------------------------------------------------------------------------



 



    disposal of each such asset or pool of assets on the Accounts Date for a
consideration equal to such value or aggregate value no balancing charge would
have arisen under any law relating to capital allowances.



2.42   All capital expenditure incurred by the Company on the provision of
machinery or plant or industrial buildings (in each case within the meaning of
the CAA) since the Accounts Date and all such capital expenditure which may be
incurred by the Company under any existing contract has qualified or will be
capable of qualifying for capital allowances. Such allowances have been or will
be made in taxing the trade of the Company.



2.43   Since the Accounts Date the Company has not done or omitted to do or
agreed to do or permitted to be done any act as a result of which the Company
could be required to bring a disposal value into account or suffer a balancing
charge or be subject to recovery of excess relief or a withdrawal of allowances
for the purpose of the CAA.

Breach of Covenant for Taxation



2.44   So far as the Warrantors are aware, there are no facts or circumstances
in existence at the date of this Agreement such that a claim will or may arise
to the Purchaser under the Covenant for Taxation on or after Completion.   3.  
Stamp duty   3.1   The Warrantors severally covenant and undertake to the
Purchaser that:



  (a)   all documents which are required to be stamped or in respect of which
any form of Taxation is due and which are in the possession of the Company, or
by virtue of which the Company has any right, have been duly and sufficiently
stamped or the Taxation on such documents has been paid, and     (b)   no such
document has been executed and retained outside the United Kingdom in
circumstances in which a liability to stamp duty or Taxation would arise if such
document were to be brought into the United Kingdom.



3.2   The covenant and undertaking given pursuant to this paragraph 3 is
separate and distinct from the Warranties and the Covenant for Taxation and, in
the event of any breach of such covenant and undertaking, the Purchaser shall be
entitled to procure that the relevant document is stamped, or the Taxation paid,
together with any interest, penalty, fine or similar charge in respect thereof,
and the Purchaser shall be entitled to claim the liability, costs and other
expenses thereby incurred from the Warrantors by way of liquidated damages for
breach of the covenant and undertaking.   3.3   There has been no transaction
under which a liability to Stamp Duty Land Tax has or may be incurred.

70



--------------------------------------------------------------------------------



 



Part 3 — Covenants to and from the Purchaser



4.   Covenant for Taxation



4.1   The Warrantors severally shall pay to the Purchaser an amount equal to any
Liability to Taxation of the Company:



  (a)   arising directly or indirectly from any Transaction effected on or
before Completion;     (b)   in respect of, or by reference to, any Profits
earned, accrued or received on or before Completion;     (c)   which would not
have arisen but for the failure by any person who is or has been a Vendor
Associate to discharge a Liability to Taxation which falls upon such Vendor
Associate:



  (i)   arising directly or indirectly from any Transaction effected or deemed
to have been effected at any time by such Vendor Associate; or     (ii)   in
respect of any Profits earned, accrued or received at any time by such Vendor
Associate,



      and none of the limitations on liability or other exclusions provided for
by paragraph 6 below or any other provision of this Agreement shall apply to
this sub-paragraph;     (d)   which arises on or with respect to any income,
emoluments or other payment or sum (whether in cash or in kind) paid or payable
at any time, benefits given or to be given at any time or loans or advances made
or to be made at any time (or which are deemed for tax purposes to be made) to
the Warrantors or any Vendor Associate;     (e)   in respect of the liability of
the Company:



  (i)   to repay in whole or part any payment for any Relevant Claim or
Surrender in respect of any period commencing prior to Completion; or     (ii)  
to make a payment for any Relevant Claim or Surrender to any Vendor Associate in
respect of any period commencing prior to Completion;



  (f)   arising in respect of the failure of the Company to receive any payment
for any Relevant Claim or Surrender (other than from any other Group Company)
shown as an asset in the Accounts; or     (g)   which arises as a result of a
challenge by a Tax Authority to the level of amortisation of goodwill or
intellectual properties held by the Company or to the rate of interest
applicable to the Loan Agreement.



    together with all costs and expenses reasonably and properly incurred by the
Purchaser

71



--------------------------------------------------------------------------------



 



    or the Company in connection with any such Liability to Taxation or Claim
for Taxation or in bringing any claim or defending any action under the
provisions of this Schedule.



4.2   Where the Warrantors become liable to make any payment under the Covenant
for Taxation, the due date for the making of that payment shall be:



  (h)   in a case that involves an actual payment of Taxation by the Company,
the date that is the last date on which the Company is liable to pay to the
appropriate Tax Authority the Taxation in question in order to avoid incurring a
liability to interest or penalties or, if later, five days following a written
demand from the Purchaser;     (i)   in the case of the loss of any Relief, the
date falling five days following the date when the Warrantors have been notified
by the Purchaser that the auditors for the time being of the Company have
certified, at the request of the Purchaser, that the Warrantors have a liability
for a determinable amount in respect of the loss of such Relief under the
Covenant for Taxation; or     (j)   in any other case, the date falling five
days following the date on which the Warrantors receive a written demand for
such amount from the Purchaser.



4.3   In a case of a loss of any Relief, the amount that is to be treated under
the Covenant for Taxation as a Liability to Taxation shall:



  (a)   be the amount of that Relief, if the Relief that was the subject of the
loss was either a deduction from or offset against Taxation or a right to a
repayment of Taxation;     (b)   be the amount of Taxation which has been saved
in consequence of the setting off where the Relief that was the subject of the
loss was a deduction from or offset against gross Profits, and the Relief was
the subject of a setting off; and     (c)   in any other case where the Relief
that was the subject of the loss was a deduction from or offset against gross
Profits, be the amount of Taxation which would, on the basis of the rates of
Taxation current at the date of the loss, have been saved but for the loss.



4.4   If, in respect of or in connection with any Claim, or otherwise in
connection with any payment made hereunder, any amount payable to the Purchaser
by the Warrantors is subject to Taxation (ignoring the availability of any
Relief), the amount to be paid to the Purchaser by the Warrantors shall be
increased by such additional amount as will ensure that the net amount received
by the Purchaser after such Taxation has been taken into account is equal to the
full amount which would be payable to the Purchaser had the amount not been
subject to Taxation and the Purchaser shall be entitled to claim any additional
amount due hereunder at any time and on any number of occasions at or after the
time that the initial Claim is made or is payable and any limitation as to time
or quantum contained in this Agreement shall not apply to the claim for any such
additional amount.

72



--------------------------------------------------------------------------------



 



5.   Covenant to Warrantors   5.1   The Purchaser hereby covenants with the
Warrantors to pay to the Warrantors an amount equal to any Taxation which is
assessed on the Warrantors or on any Vendor Associate pursuant to either section
767A or section 767AA, ICTA by reason of Taxation assessed on or primarily or
directly attributable to the Purchaser, any member of the Purchaser’s group or
the Company for any accounting period remaining unpaid provided that this
covenant shall not apply to any Taxation in respect of which the Purchaser is
entitled to bring a Tax Claim against the Warrantors or would have been so
entitled but for paragraphs 6 (Limitations), 7 (Repayment) and 8 (Over-provision
and Reliefs) below or schedule 4 of this Deed (Limitations).   5.2   The
Warrantors hereby covenant that it shall make no claim under paragraph 5.1 above
to the extent that it has recovered the Taxation in question under section
767B(2), ICTA and that to the extent that it recovers any amount under paragraph
5.1 it shall not seek to recover payment under section 767B(2).   5.3   The
provisions of paragraphs 4.2 (date of payment), 4.4 (grossing up), 7 (Repayment)
and 9 (Claims Procedure) shall apply to this covenant as if references to the
“Purchaser” were to the “Warrantors” (and vice versa), references to the “the
Company” were also to the “Warrantors” and references to “Covenant for Taxation”
were to the “covenant under paragraph 5”.

73



--------------------------------------------------------------------------------



 



Part 4 — Limitations and general



6.   Limitations on liability   6.1   The liability of the Warrantors under the
Covenant for Taxation shall be reduced if and to the extent that the Liability
to Taxation shall have been recovered under the Warranties or under any other
part of the Covenant for Taxation (and vice versa).   6.2   The Warrantors shall
not be liable to the Purchaser for a Tax Claim in respect of any Liability to
Taxation:



  (a)   to the extent that provision or reserve in respect of that Liability to
Taxation was included in the Accounts;     (b)   to the extent that the
Liability to Taxation arises or is increased as a result only of:



  (i)   any increase in rates of Taxation;     (ii)   any change in law or in
the published practice thereof;     (iii)   any change in the bases upon which
the Accounts of the Company are prepared or any change in accounting practice or
principles except in either case in order to comply with generally accepted
accounting principles; or     (iv)   any change in the date to which the Company
makes up its Accounts,



      made in any such case after Completion with retrospective effect.



6.3   The Warrantors shall not be liable to the Purchaser under the Covenant for
Taxation in respect of a Liability to Taxation:



  (a)   to the extent that such Liability to Taxation is:



  (i)   upon income, profits or gains which were actually earned, accrued or
received by the Company; or     (ii)   upon any Transaction carried out by the
Company,



      in each case since the Accounts Date in the ordinary and normal course of
the business of the Company provided that any failure to comply with any
requirement imposed on it by law shall not for the purposes of this paragraph be
within the ordinary and normal course of the business of the Company;     (b)  
to the extent that there is available to the Company to relieve or mitigate such
Liability to Taxation any Relief which is not a Purchaser’s Relief;     (c)   to
the extent that such Liability to Taxation would not have arisen but for a
voluntary act or omission carried out or effected by the Company at any time
after Completion, other than any act or omission carried out or effected:

74



--------------------------------------------------------------------------------



 



  (i)   under a legally binding commitment created on or before Completion;    
(ii)   in order to comply with any law or in order to comply with generally
accepted accounting principles;     (iii)   in the ordinary and normal course of
the business carried on by the Company; or     (iv)   at the request of or with
the consent of any of the Warrantors;



  (d)   to the extent that such Liability to Taxation can be properly and fully
discharged out of monies deducted for the purpose from sums payable or paid by
the Company;     (e)   to the extent that such Liability to Taxation would not
have arisen or would have been reduced but for a failure or omission on the part
of the Group Company concerned after Completion to make any claim or election,
the making or claiming of which was taken into account in computing the
provision or reserve for Taxation in the Accounts but only to the extent that
the relevant claim or election was identified in a disclosure specifically made
against the Tax Warranty in paragraph 2 of this schedule.



6.4   None of the limitations on liability or other exclusions provided for by
this paragraph 6 or any other provision of this Agreement shall apply where the
Company, or any director thereof, is guilty of fraudulent conduct in relation to
the Liability to Taxation concerned, or where the facts or circumstances giving
rise to such Liability to Taxation constituted a breach of any of the Warranties
contained in this Agreement and the Warrantors (or any of them) knowing of the
same to be in breach failed to make full and fair disclosure thereof in the
Disclosure Letter.   7.   Repayment       If the Warrantors shall make any
payment to the Purchaser in relation to any Tax Claim and the Purchaser or the
Company subsequently receives from any Tax Authority or any person any amount
referable to the subject matter of that Tax Claim, the Purchaser shall, once it
or the Company has received such amount, repay (after deducting the costs and
expenses of the Purchaser incurred in recovering such amount and any Taxation
payable on it or on any interest) to the Warrantors’ Representative for
distribution to the Warrantors either:



  (a)   a sum equal to such amount; or     (b)   if lesser a sum equal to the
Tax Claim paid by the Warrantors to the Purchaser,



    together with any interest paid to the Purchaser or the Company in respect
of such sum.

75



--------------------------------------------------------------------------------



 



8.   Over-provision and Reliefs



8.1   If the auditors for the time being of the Company shall certify (at the
request and expense of the Warrantors) that any provision for Taxation in the
Accounts (excluding any provision for deferred taxation) has proved to be an
over-provision, then the amount of such over-provision shall be dealt with in
accordance with paragraph 8.3 below.   8.2   If the auditors for the time being
of the Company shall certify (at the request and expense of the Warrantors) that
any Liability to Taxation which has resulted in a payment having been made or
becoming due from the Warrantors under the Covenant for Taxation will give rise
to a Relief for the Company (other than a Purchaser’s Relief) which would not
otherwise have arisen, then as and when such Relief reduces a liability to make
an actual payment of Tax (other than a liability for which the Purchaser would
be entitled to bring a Tax Claim), the amount of that reduction shall be dealt
with in accordance with paragraph 8.3 below.   8.3   Where it is provided under
paragraphs 8.1 or 8.2 that any amount (the “relevant amount”) is to be dealt
with in accordance with this sub-clause:



  (a)   the relevant amount shall first be set-off against any payment then due
from the Warrantors under the Covenant for Taxation;     (b)   to the extent
that there is an excess, a refund shall be made to the Warrantors of any
previous payment made by the Warrantors under the Covenant for Taxation (to the
extent not previously refunded under this paragraph 8) up to the amount of such
excess; and     (c)   to the extent that the excess referred to in paragraph
8.3(b) above is not exhausted under that paragraph, the remainder of the excess
shall be carried forward and set off against any future payment or payments
which become due from the Warrantors under the Covenant for Taxation.



8.4   Where any certification referred to in paragraphs 8.1 or 8.2 has been
made, the Warrantors or the Purchaser or the Company may request the auditors to
review such certification in the light of all relevant circumstances, including
any facts which have become known only since such certification, and to certify
whether such certification remains correct or whether the certified amount
should be amended.   8.5   If the auditors certify under paragraph 8.4 that an
amount previously certified should be amended, that amended amount shall be
substituted for the purposes of paragraph 8.3 as the relevant amount in respect
of the certification in question in place of the amount originally certified,
and such adjusting payment (if any) as may be required shall be made as soon as
practicable by the Warrantors or (as the case may be) to the Warrantors to give
effect to the revised certification.   9.   Claims Procedure   9.1   Upon the
Purchaser or the Company becoming aware of a Claim for Taxation which may result
in a Tax Claim the Purchaser shall:



  (a)   as soon as reasonably practicable (but not as a condition precedent to
the

76



--------------------------------------------------------------------------------



 



      making of a Tax Claim) give written notice of that Claim for Taxation to
the Warrantors’ Representative or, as the case may be, shall procure that the
Company forthwith give written notice of that Claim for Taxation to the
Warrantors’ Representative,     (b)   subject always to the terms of this
paragraph 9 and the Warrantors agreeing to indemnify and secure the Purchaser
and/or the Company to its reasonable satisfaction against all losses, costs,
damages and expenses, including interest on overdue Tax, which may be incurred,
further procure that the Company take such action and give such information and
assistance in connection with the affairs of the Company as the Warrantors’
Representative may reasonably and promptly by written notice request to avoid,
resist, appeal or compromise the Claim for Taxation; and     (c)   procure that
the Warrantors’ Representative is promptly provided with copies of any
correspondence with the Tax Authority.



9.2   The Purchaser shall not be obliged to procure that the Company appeals
against any tax assessment if, the Warrantors’ Representative having been given
written notice of the receipt of that Claim for Taxation in accordance with
paragraph 9.1 above, the Company has not within 21 days (or, if there is a
statutory time limit of not more than 30 days, within 14 days) thereafter
received instructions in writing from the Warrantors’ Representative, in
accordance with the preceding provisions of this paragraph 9, to make that
appeal.   9.3   The Purchaser shall not be obliged to procure that the Company
take any action under paragraph 9.1 above which involves contesting any matter
with any Tax Authority (excluding the authority or body demanding the Tax in
question) or any court or tribunal unless the Warrantors’ Representative
furnishes the Company with the written opinion of leading tax counsel to the
effect that the appeal in question will, on the balance of probabilities,
succeed. Such tax counsel shall be instructed by the Warrantors and at the
Warrantors’ expense but the Warrantors’ Representative shall promptly provide
the Purchaser with a copy of such instructions and give the Purchaser or its
representative a reasonable opportunity to attend any conference with Counsel.  
9.4   The Purchaser shall not be required to take any action or procure that the
Company take any action under this paragraph 9 if it reasonably determines that
such action would have an adverse effect on the amount of tax payable by the
Purchaser or the Company in respect of a period after Completion.   10.   Tax
Returns:   10.1   The Warrantors or their duly authorised agent shall at the
Warrantors’ sole expense prepare the corporation tax returns of the Company for
the accounting period ended on the Accounts Date to the extent that they have
not been prepared prior to Completion.   10.2   The Purchaser shall procure that
the Company shall cause the tax returns mentioned in paragraph 10.1 above to be
authorised, signed and submitted to the relevant Tax Authority without amendment
or with such amendments as the Warrantors’

77



--------------------------------------------------------------------------------



 



    Representative shall reasonably agree provided that the Purchaser shall not
be obliged to procure that the Company takes any such action as is mentioned in
this paragraph 10 in relation to any tax return that is not true and accurate in
all material respects.   10.3   The Warrantors or their duly authorised agent
shall at the Warrantors’ sole expense prepare all documentation and deal with
all matters (including correspondence) relating to the tax returns of the
Company for all accounting periods ended on or prior to the Accounts Date and
the Warrantors’ Representative shall provide the Purchaser with copies of any
correspondence relating to such tax returns prior to their submission and copies
of any correspondence from the Inland Revenue. The Warrantors’ Representative
shall give the Purchaser a reasonable opportunity to comment on such
correspondence prior to submission and shall take account of the Purchaser’s
reasonable comments. The Purchaser shall upon reasonable notice (having regard
to the circumstances) being given by the Warrantors’ Representative procure that
the Company shall afford such access to its books, accounts and records and
personnel as is necessary and reasonable to enable the Warrantors or their duly
authorised agent to prepare those tax returns and conduct matters relating
thereto in accordance with the Warrantors’ rights under this paragraph 10.  
10.4   The provisions of paragraph 10.3 shall be without prejudice to the rights
of the Company in relation to any audit or any enquiry resulting therefrom and
if the Purchaser shall at any time become aware of a Claim for Taxation which
may result in a Tax Claim, the Purchaser may at any time thereafter by notice in
writing to the Warrantors require that the provisions of paragraph 10.3 shall
lapse, in which case the provisions of paragraph 9 (Claims Procedure) shall come
into operation in accordance with its terms.   11.   Election   11.1   Each
Warrantor shall, if so requested by the Purchaser or the Company, enter into an
election under the provisions of section 431 of the Income Tax (Earnings and
Pensions) Act 2003 (“the Act”) in a form approved by the Board of the Inland
Revenue in respect of any shares acquired by them under this Agreement for full
disapplication of Chapter 2 of Part 7 of the Act.   11.2   Each Vendor and the
Purchaser agrees to assist and co-operate as necessary to ensure that any
election made pursuant to paragraph 11.1 above is effective.

78



--------------------------------------------------------------------------------



 



Schedule 6

(Pension Indemnity)

“Regulations” means the Transfer of Undertakings (Protection of Employees)
Regulations 1981.



1.   The Warrantors will indemnify and keep indemnified the Purchaser
Indemnified Parties, against all losses, costs, liabilities, expenses, actions,
proceedings, claims and demands which the Purchaser Indemnified Parties do
sustain, incur or pay arising out of any claim by or in respect of any employee
(or ex-employee) or director (or ex-director) of the Company based directly on
any actual failure or alleged failure by the Company to provide any benefits
other than old age, invalidity or survivors’ benefits (as referred to in
Regulation 7(2) of the Regulations) to which such employees (or ex-employees) or
directors (or ex-directors) had a contractual entitlement, or claimed to have
had a contractual entitlement, prior to a transfer to the Company to which the
Regulations applied, but only to the extent that any such claim relates to a
period or periods of service prior to Completion.   2.   The Purchaser will
indemnify and keep indemnified the Warrantors against all losses, costs,
liabilities, expenses, actions, proceedings, claims and demands which the
Warrantors sustain, incur or pay arising out of any claim by or in respect of
any employee (or ex-employee) or director (or ex-director) of the Company based
directly on any actual failure or alleged failure by the Company to provide any
benefits other than old age, invalidity or survivors’ benefits (as referred to
in Regulation 7(2) of the Regulations) to which such employees (or ex-employees)
or directors (or ex-directors) had a contractual entitlement, or claimed to have
had a contractual entitlement, prior to a transfer to the Company to which the
Regulations applied, but only to the extent that any such claim relates to a
period or periods of service after Completion.   3.   The Purchaser shall, as
soon as reasonably practicable, notify the Warrantors of any liability under
clause 1 (the “Warrantors’ Covered Liability”) of which it becomes aware and
shall provide the Warrantors Representative, at the Warrantors expense,
reasonable access to such relevant documents and records as is necessary to
enable the Warrantors’ Covered Liability to be considered by the Warrantors.  
4.   The Warrantors shall, as soon as reasonably practicable, notify the
Purchaser of any liability under clause 2 (the “ Purchaser’s Covered Liability”)
of which it becomes aware and shall provide the Purchaser, at the Purchaser’s
expense, reasonable access to such relevant documents and records as is
necessary to enable the Purchaser’s Covered Liability to be considered by the
Purchaser.   5.   Clause 1 shall not apply where the Purchaser exercises any
discretion to consent to early retirement in respect of any employee or director
unless required to exercise such discretion by law or if the Warrantors’
Representative has given its prior written consent to such early retirement,
such consent not to be unreasonably withheld or delayed.

79



--------------------------------------------------------------------------------



 



IN WITNESS whereof this Deed has been executed by the parties the day and year
first before written.

             
Executed as a Deed by
    )      
Martin Knestrick
    )     /s/ Martin Knestrick
in the presence of:
    )      
 
           
Signature of witness:
  /s/ John Martyn        
 
           
Name:
  John Martyn        
 
           
Address:
  [Illegible]        
 
           
Occupation:
  Finance Director        
 
           
Executed as a Deed by
    )      
Kenneth Colby
    )     /s/ Kenneth Colby
in the presence of:
    )      
 
           
Signature of witness:
  /s/ Martin Knestrick        
 
           
Name:
  Martin Knestrick        
 
           
Address:
  124 Red Hill Circle
Tiburon, CA 94920 USA        
 
           
Occupation:
           
 
           
Executed as a Deed by
    )      
Stuart Potchinsky
    )     /s/ Stuart Potchinsky
in the presence of:
    )      
 
           
Signature of witness:
  /s/ Martin Knestrick        
 
           
Name:
  Martin Knestrick        
 
           
Address:
  124 Red Hill Circle
Tiburon, CA 94920 USA        
 
           
Occupation:
           

80



--------------------------------------------------------------------------------



 



             
Executed as a Deed by
    )      
Pol Sweeney
    )     /s/ Pol Sweeney
in the presence of:
    )      
 
           
Signature of witness:
  /s/ Martin Knestrick        
 
           
Name:
  Martin Knestrick        
 
           
Address:
  124 Red Hill Circle
Tiburon, CA 94920 USA        
 
           
Occupation:
           
 
           
Executed as a Deed by
    )      
Simon Joles
    )     /s/ Simon Joles
in the presence of:
    )      
 
           
Signature of witness:
  /s/ Martin Knestrick        
 
           
Name:
  Martin Knestrick        
 
           
Address:
  124 Red Hill Circle
Tiburon, CA 94920 USA        
 
           
Occupation:
           
 
           
Executed as a Deed by
    )      
Cristian Parrino
    )     /s/ Cristian Parrino
in the presence of:
    )      
 
           
Signature of witness:
  /s/ Martin Knestrick        
 
           
Name:
  Martin Knestrick        
 
           
Address:
  124 Red Hill Circle
Tiburon, CA 94920 USA        
 
           
Occupation:
           

81



--------------------------------------------------------------------------------



 



             
Executed as a Deed (but not
    )      
delivered until the date
    )      
appearing at the head of
    )     /s/ Krish Panu
page 1) by @Road, Inc.
    )      
acting by:
  /s/ Michael Johnson )      
 
           

    President
 
           
Executed as a Deed by
    )      
NV Partners III – BT LP
    )     /s/ Andrew Garman
by NVPG LLC its general partner
    )      
acting by Andrew Garman,
    )      
in the presence of:
           
 
           
Signature of witness:
  /s/ Dror Futter       Managing Member
 
           
Name:
  Dror Futter        
 
           
Address:
  720 Downing St.
Teaneck, NJ 07666        
 
           
Occupation:
  Attorney        
 
           
Executed as a Deed by
    )      
NVPG LLC in its capacity as
    )      
Warrantors’ Representative
    )     /s/ Andrew Garman
acting by Andrew Garman
    )      
in the presence of:
    )      
 
           
Signature of witness:
  /s/ Dror Futter       Managing Member
 
           
Name:
  Dror Futter        
 
           
Address:
  720 Downing St.
Teaneck, NJ 07666        
 
           
Occupation:
  Attorney        

82